Exhibit 10.5
STANDARD OFFICE LEASE
BETWEEN
CROWN BREA ASSOCIATES, LLC,
a Delaware limited liability company,
AS LANDLORD

AND
FREMONT INVESTMENT & LOAN,
a California industrial bank,
AS TENANT
2727 East Imperial Highway, Brea, California

 



--------------------------------------------------------------------------------



 



STANDARD OFFICE LEASE
     This Standard Office Lease (“Lease”) is made and entered into as of this
23rd day of April, 2004, by and between CROWN BREA ASSOCIATES, LLC, a Delaware
limited liability company (“Landlord”), and FREMONT INVESTMENT & LOAN, a
California industrial bank (‘Tenant”).
     Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises (the “Premises”) described as the entirety of that building located at
2727 East Imperial Highway, Brea, California, as designated on the “Site Plan”
attached hereto and incorporated herein as Exhibit “A”, the address of which is
2727 East Imperial Highway in the City of Brea, California (the “2727 Parcel”)
for the term and upon the terms and conditions hereinafter set forth. The
Premises, along with that separate building (“Adjacent Building”) located at
2767 East Imperial Highway in the City of Brea, California (the “2767 Parcel”),
and all common areas, parking areas, and other facilities used in connection
therewith, shall collectively be referred to herein as the “Project”. In
connection with the foregoing, Landlord and Tenant hereby agree as follows:
ARTICLE 1 — Basic Lease Provisions:

             
A.
  Term:   Effective Date:   That date of mutual execution and delivery of this
Lease, as set forth above.
 
           
 
      Commencement Date:   The date on which the tenant improvements for the
Premises shall
 
          be Substantially Completed.
 
           
 
      Expiration Date:   The last day of the eighty-ninth (89th) month after the
Commencement Date.
 
           
B.
  Square Footage:       The Premises contains approximately 104,662 rentable
square feet. The Project contains approximately 194,312 rentable square feet.
 
           
C.
  Basic Rental:        

                              Annual   Monthly   Monthly Basic Rental Lease
Period   Basic Rental   Basic Rental   Per Rentable Sq. Foot
Primary Term
  $ 1,858,800.00     $ 154,900.00     $ 1.48  
First Option Term
  $ 2,185344.00     $ 182,111.88     $ 1.74  
Second Option Term
                  95% of Fair Market Rent, as determined in accordance with
Article 31

             
D.
  Base Year:       The period from January 1, 2005 through December 31, 2005,
subject to adjustment pursuant to Article 2 below.
 
            E.   Tenant’s Proportionate Share:   Building: 100%
Project: 53.9%
 
            F.   Security Deposit:   Waived.
 
           
G.
  Permitted Use:       General office use, consistent with the character of a
first-class office building (but specifically excluding medical office uses or
any other uses involving the handling,

-1-



--------------------------------------------------------------------------------



 



             
 
          disposal or transportation for disposal of bodily fluids and human and
animal infectious waste), subject to the terms of this Lease and governmental
laws, rules and regulations. Tenant shall provide Landlord with prior written
notice if any use will generate excessive noise, vibration or odors, and if any
use generates the same, then Landlord may impose reasonable restrictions upon
such use.
 
           
H.
  Brokers:       Trammel Crow Company (“Landlord’s Broker” and Grubb & Ellis
(‘Tenant’s Broker”)
 
           
I.
  Parking Passes:       As of the Commencement Date, Tenant shall have the right
to utilize 475 unreserved non-exclusive parking spaces in the Project, all
without charge for the duration of the Term and any Option Term, of which a
portion shall be located on the 2767 Parcel (as may be designated by Landlord
from time to time).
 
            J.   First Month’s Rent:   The first full month’s rent of
$154,900.00 shall be due and payable by Tenant to Landlord upon Tenant’s
execution of this Lease.
 
            K.   Options to Extend:   Two (2) consecutive options (each an
“Option”) of five (5) years each, in accordance with Article 31.

ARTICLE 2 — Term
     The Term of this Lease shall commence on the Commencement Date set forth in
Article 1.A. of the Basic Lease Provisions, and shall end on the Expiration Date
set forth in Article 1.A. of the Basic Lease Provisions. For purposes of this
Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Lease Term, with the first Lease Year commencing on the
Commencement Date; however, (a) if the Commencement Date falls on a day other
than the first day of a calendar month, the first Lease Year shall end on the
last day of the twelfth (12th) month after the Commencement Date and the second
(2nd) and each succeeding Lease Year shall commence on the first day of the next
calendar month, and (b) the last Lease Year shall end on the Expiration Date.
Landlord shall deliver to Tenant a factually correct Commencement Letter in a
form substantially similar to that attached hereto as Exhibit “C”, which Tenant
shall execute and return to Landlord within ten (10) days of receipt thereof.
Failure of Tenant to timely execute and deliver the Commencement Letter shall
not negate Tenant’s acceptance of the Premises or affect determination of the
Commencement Date.
ARTICLE 3 — Rental
     (a) Basic Rental. Tenant agrees to pay to Landlord commencing on the
Commencement Date and continuing through the balance of the Term, at Landlord’s
office, or to such other person or at such other place as directed from time to
time by written notice to Tenant from Landlord, the monthly and annual sums as
set forth in Article 1.C of the Basic Lease Provisions, payable in advance on
the first day of each calendar month, without demand, setoff or deduction,
(except as specifically set forth in this Lease), and in the event this Lease
commences or the date of expiration of this Lease occurs other than on the first
day or last day of a calendar month, the rent for such month shall be prorated
based on the number of days in such month. Landlord estimates that the tenant
improvements for the Premises shall be Substantially Completed by the date set
forth in Item 7 of Schedule 1 of Exhibit “D” (the “Estimated

-2-



--------------------------------------------------------------------------------



 



Completion Date”); provided, however, in the event that the tenant improvements
for the Premises have not been Substantially Completed by that date which is
forty-five (45) days following the Estimated Completion Date, as such date may
be extended due to Force Majeure and/or Tenant Delays (defined in Section 5.2 of
Exhibit “D”), Tenant shall be entitled to one (1) day of rent abatement for each
day beyond such date until the tenant improvements for the Premises have been
Substantially Completed, provided further, however, that after sixty (60) days
(i.e., 105 days following the Estimated Completion Date), such rent abatement
shall increase to two (2) days of rent abatement for each day beyond such date
until the tenant improvements for the Premises have been Substantially
Completed. The term “Substantial Completion” or “Substantially Completed” shall
have the meaning set forth in Section 5.1 of the Tenant Work Letter attached
hereto as Exhibit “D”.
     (b) Increase in Direct Costs. The term “Base Year” means the time period
set forth in Article 1.D. of the Basic Lease Provisions. If, in any “Direct
Costs Year” (defined below) during the Term of this Lease, following the Base
Year, the Direct Costs (as hereinafter defined) paid or incurred by Landlord
shall be higher than the Direct Costs for the Base Year, Tenant shall pay an
additional sum for such and each subsequent Direct Costs Year equal to the
product of the amount set forth in Article 1.E. of the Basic Lease Provisions
multiplied by such increased amount of Direct Costs. The term “Direct Costs
Year” shall mean the period of time from January 1 through December 31 each year
during the Term. In the event either the Premises and/or the Project is expanded
or reduced, then Tenant’s Proportionate Share shall be appropriately adjusted,
and as to the Direct Costs Year in which such change occurs and thereafter,
Tenant’s Proportionate Share for such year shall be determined on the basis of
the number of days during that particular Direct Costs Year that such Tenant’s
Proportionate Share was in effect. In the event this Lease shall terminate on
any date other than the last day of a Direct Costs Year, the additional sum
payable hereunder by Tenant during the Direct Costs Year in which this Lease
terminates, shall be prorated on the basis of the relationship which the number
of days which have elapsed from the commencement of said Direct Costs Year to
and including said date on which this Lease terminates bears to the number of
days in such Direct Costs Year. Any and all amounts due and payable by Tenant
pursuant to Articles 3(b), (c) and (d) hereof shall be deemed “Additional Rent”,
and Landlord shall be entitled to exercise the same rights and remedies upon
default in these payments as Landlord is entitled to exercise with respect to
defaults in Monthly Basic Rental payments.
     (c) Definitions. As used herein the term “Direct Costs” shall mean the sum
of items (i) and (iii) below, as item (i) may be reduced by item (ii):
          (i) “Tax Costs”, which shall mean any and all real estate taxes and
other similar charges on real property or improvements, assessments, water and
sewer charges, and all other charges assessed, reassessed or levied upon the
Premises and appurtenances thereto and the parking or other facilities thereof,
or the real property thereunder (collectively, “Real Property”) or attributable
thereto or on the rents, issues, profits or income received or derived therefrom
which are assessed, reassessed or levied by the United States, the State of
California or any local government authority or agency or any political
subdivision thereof, and shall include Landlord’s reasonable legal fees, costs
and disbursements incurred in connection with proceedings reasonably initiated
by Landlord for reduction of Tax Costs or any part thereof; provided, however,
if at any time after the date of this Lease the methods of taxation now
prevailing shall be altered so that in lieu of or as a supplement to or a
substitute for the whole or any part of any Tax Costs, there shall be assessed,
reassessed or levied (a) a tax, assessment, reassessment, levy, imposition or
charge wholly or partially as a net income, capital or franchise levy or
otherwise on the rents, issues or income derived therefrom, or (b) a tax,
assessment, reassessment, levy (including, but not limited to, any municipal,
state or federal levy), imposition or charge measured by or based in whole or in
part upon the Real Property and imposed upon Landlord, or (c) a license fee
measured by the rent payable under this Lease, then all such taxes, assessments,
reassessments or levies or the part thereof so measured or based, shall be
deemed to be included in the term “Direct Costs”. Notwithstanding anything to
the contrary contained in this Article 3(c), there shall be excluded from Tax
Costs all excess profits taxes, franchise taxes, transfer taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, estate taxes, federal and
state income taxes to the extent applicable to Landlord’s general or net income
(as opposed to rents, receipts or income attributable to operations at the
Project). Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Landlord in its reasonable

-3-



--------------------------------------------------------------------------------



 



attempts to protest, reduce or minimize Tax Costs shall be included in Tax Costs
in the year such expenses are paid. Tax refunds shall be credited against Tax
Costs and refunded to Tenant, regardless of when received, based on the year to
which the refund is applicable.
          (ii) Tenant’s Payment of Certain Tax Costs. Notwithstanding anything
to the contrary contained in this Lease, in the event that prior to the five
(5) year anniversary of the Commencement Date (the “Proposition 13 Protection
Period”) any one (1) or more sales or changes (or transfers) in ownership of the
Real Property are consummated, and as a result thereof, and to the extent that
in connection therewith, the Real Property is reassessed (the “Reassessment”)
for real estate tax purposes by the appropriate governmental authority pursuant
to the terms of Proposition 13 which reassessment results in an increase in
Taxes (the increase in Taxes that results solely from any such reassessment as a
result of a sale, refinancing or change (or Transfer) in ownership of the Real
Property being consummated is referred to herein as the “Reassessment
Increase”), then the Reassessment Increase shall be excluded from Tax Costs for
purposes of determining Tenant’s Proportionate Share thereof.
          The amount of Tax Costs which Tenant is not obligated to pay or will
not be obligated to pay during the Term in connection with a particular
Reassessment pursuant to the terms of this Section 3(c)(ii), shall be sometimes
referred to hereafter as a “Proposition 13 Protection Amount” If the occurrence
of a Reassessment is reasonably foreseeable by Landlord and the Proposition 13
Protection Amount attributable to such Reassessment can be reasonably quantified
or estimated for each Direct Costs Year commencing with the year in which the
Reassessment will occur, the terms of this paragraph shall apply to each such
Reassessment Upon notice to Tenant, Landlord shall have the right to purchase
the Proposition 13 Protection Amount relating to the applicable Reassessment
(the “Applicable Reassessment”), at any time during the Proposition 13
Protection Period, by paying to Tenant an amount equal to the “Proposition 13
Purchase Price,” as that term is defined below. As used herein, “Proposition 13
Purchase Price” shall mean the net present value of the Proposition 13
Protection Amount remaining during the Proposition 13 Protection Period, as of
the date of payment of the Proposition 13 Purchase Price by Landlord. Such net
present value shall be calculated by using the portion of the Proposition 13
Protection Amount attributable to each remaining year of the Proposition 13
Protection Period (as though the portion of such Proposition 13 Protection
Amount benefited Tenant at the beginning of each month of each year of the
Proposition 13 Protection Period), as the amounts to be discounted, and (ii) by
using discount rates for each amount to be discounted equal to (A) the average
rates of yield for United States Treasury Obligations with maturity dates as
close as reasonably possible to the end of each year of the Proposition 13
Protection Period during which the portions of the Proposition 13 Protection
Amount would have benefited Tenant, which rates shall be those in effect as of
Landlord’s exercise of its right to purchase, as set forth herein, plus (B) two
percent (2%) per annum. Upon such payment of the Proposition 13 Purchase Price,
the provisions of the above paragraph shall not apply to any Tax Increase
attributable to the Applicable Reassessment. Since Landlord is estimating the
Proposition 13 Purchase Price because a Reassessment has not yet occurred, then
when such Reassessment occurs, if Landlord has underestimated the Proposition 13
Purchase Price, Tenant’s Basic Rental next due shall be credited with the amount
of such underestimation, and if Landlord overestimates the Proposition 13
Purchase Price, then upon notice by Landlord to Tenant, Basic Rental next due
shall be increased by the amount of the overestimation. Any dispute over the
Proposition 13 Purchase Price shall be resolved through arbitration pursuant to
Article 38 below.
          (iii) “Operating Costs”, which shall mean all costs and expenses
incurred by Landlord in connection with the maintenance, operation, replacement,
ownership and repair of the Premises and the Project, the equipment, the
intrabuilding network cable, adjacent walks and landscaped and common areas and
the parking structure, areas and facilities of the Project (all as determined in
accordance with sound real estate management practices consistently applied),
including, but not limited to, salaries, wages, medical, surgical and general
welfare benefits and pension payments, payroll taxes, fringe benefits,
employment taxes, workers’ compensation, uniforms and dry. cleaning thereof for
all persons who perform duties connected with the operation, maintenance and
repair of the Project up to the level of portfolio manager and building
engineer, its equipment, the intrabuilding network cable, and the adjacent walks
and landscaped areas, including janitorial, gardening, security, parking,
operating engineer, elevator, painting, plumbing, electrical, carpentry,
heating, ventilation, air conditioning, window washing, hired

-4-



--------------------------------------------------------------------------------



 



services; a reasonable allowance for depreciation of the cost of acquiring or
the rental expense of personal property used in the maintenance, operation and
repair of the Project, third party accountant’s fees incurred in the preparation
of rent adjustment statements; reasonable, third-party legal fees (other than
those incurred in connection with the negotiating of leases, collecting rents,
eviction of tenants or other legal proceedings to enforce the provisions of any
lease), real estate tax consulting fees which are reasonably anticipated to
reduce Operating Costs, personal property taxes on property used in the
maintenance and operation of the Project, fees, costs, expenses or dues payable
pursuant to the terms of any covenants, conditions or restrictions or owners’
association pertaining to the Project; capital expenditures reasonably incurred
to effect economies of operation of, or stability of services to, the Project
(only to the extent of costs savings reasonably anticipated by Landlord at the
time of such expenditure to be achieved in connection therewith) and capital
expenditures required by government regulations, laws, or ordinances, including,
but not limited to the American with Disabilities Act; provided however that any
such permitted capital expenditure shall be amortized (with interest at eight
percent (8%) per annum) over its useful life; the cost of all charges for
electricity, gas, water and other utilities furnished to the Project, including
any taxes thereon; the cost of all charges for fire and extended coverage,
liability and all other insurance for the Project carried by Landlord; the cost
of all building and cleaning supplies and materials; the cost of all charges for
cleaning, maintenance and service contracts and other services with independent
contractors for work they performed in connection with the operation,
maintenance or repair of the Project, its equipment and the adjacent walks,
plaza and landscape areas, except to the extent any such costs would be
otherwise expressly limited or included herein, and administration fees; a
property management fee (which fee shall initially equal four percent (4%) of
Direct Costs annually, and which may be imputed if Landlord has internalized
management or otherwise acts as its own property manager; provided, however,
that if the property management fee is modified at any time during the Term, the
Direct Costs for the Base Year shall be modified by a corresponding amount); and
license, permit and inspection fees relating to the Project (but not in
connection with the initial development). In the event, during any Direct Costs
Year including the Base Year, the Project is less than ninety-five percent (95%)
occupied at all times (including times when there are no occupants of the
Project), the variable components of Operating Costs shall be adjusted to
reflect the Operating Costs of the Project as though ninety-five percent (95%)
were occupied at all times, and the increase or decrease in the sums owed
hereunder shall be based upon such Operating Costs as so adjusted.
     Notwithstanding anything above to the contrary, Operating Costs shall not
include (1) the cost of providing any service directly to and paid directly by
any tenant (outside of such tenant’s Direct Cost payments); (2) costs of any
items (including, but not limited to, costs incurred by Landlord for the repair
or damage to the Project) to the extent Landlord receives reimbursement from
insurance proceeds (such proceeds to be deducted from the Operating Costs in the
year in which received but only to the extent the repair costs covered by said
proceeds were otherwise included in Operating Costs) or from a third party (such
proceeds to be credited to the Operating Costs in the year in which received,
but only to the extent the costs for which Landlord is reimbursed were otherwise
included in Operating Costs), except that any deductible amount under any
insurance policy shall be included within the Operating Costs of the Project
(provided that the deductible portion of any earthquake and/or flood insurance
carried by Landlord shall be amortized over 20 years)); (3) any real estate
brokerage commissions or other costs incurred in procuring tenants, or any fee
in lieu of commission; (4) depreciation, amortization of principal and interest
on mortgages or ground lease payments (if any); (5) costs of items considered
capital repairs, capital expenditures, or capital replacements, improvements or
equipment under generally accepted accounting principles consistently applied,
except as expressly included in Operating Costs pursuant to the definition
above; (6) costs incurred by Landlord due to the violation by Landlord or any
tenant of the terms and conditions of any lease of space in the Project or any
law, code, regulation, ordinance or the like; (7) Landlords general corporate
overhead and general and administrative expenses; (8) any compensation paid to
clerks, attendants or other persons in commercial concessions operated by
Landlord; (9) costs incurred to remove, remedy, contain, or treat any Hazardous
Material, as that term is defined in Article 28 of this Lease, except for the
removal of specific tangible items left at the Project by third parties, the
removal of which would traditionally be considered a normal expense of
maintenance, such as removal of motor oil from the parking lot; (10) costs
incurred in connection with the original construction, permitting, licensing and
development of the Project; (11) marketing costs, legal fees, space planners
fees and advertising and promotional expenses incurred in connection with

-5-



--------------------------------------------------------------------------------



 



the original development, subsequent improvement, or original or future leasing
or subleasing or assignment of the Project; (12) any bad debt loss, rent loss,
or reserves for bad debts or rent loss or any reserves of any kind; (13) costs
associated with the operation of the business of the partnership or entity which
constitutes the Landlord, as the same are distinguished from the costs of
operation of the Project, including partnership accounting and legal matters,
costs of defending any lawsuits with any mortgagee (except as the actions of
Tenant may be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Project, and costs incurred in
connection with any disputes between Landlord and its employees, between
Landlord and Project management, or between Landlord and other tenants or
occupants; (14) the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project; provided that in no event shall Operating Costs include wages and/or
benefits attributable to personnel above the level of portfolio manager, on-site
Project manager or on-site Project engineer; (15) penalties and interest;
(16) amounts paid as ground rental or as rental for the Project by the Landlord;
(17) costs of inspecting and correcting defects in the Project (including
without limitation, defects discovered as a result of earthquake damage and any
other patent or latent defects in the Project) and costs, including permit,
license and inspection costs, incurred with respect to the installation of
tenant improvements made for new tenants in the Project or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Project (excluding, however, such
costs relating to any common areas of the Project or parking facilities);
(18) expenses in connection with services or other benefits which are not
offered or made available to Tenant or for which Tenant is charged directly but
which are provided to another tenant or occupant of the Project without a
separate charge; (19) overhead and profit increment paid to Landlord or to
subsidiaries or affiliates of Landlord for services in the Project to the extent
the same exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis, which parties render services
in the Comparable Buildings; (20) rentals and other related expenses incurred in
leasing air conditioning systems, elevators or other equipment, the cost of
which, if purchased, would be excluded from Operating Costs as a capital cost,
except equipment not affixed to the Project which is used in providing
janitorial or similar services and, further excepting from this exclusion such
equipment rented or leased to remedy or ameliorate an emergency condition in the
Project; (21) electric power costs or other utility costs for which any tenant
directly contracts with the local public service company, (22) costs, other than
those incurred in ordinary maintenance and repair, for sculpture, paintings,
fountains or other objects of art; (23) tax or any other penalties incurred as a
result of Landlord’s negligence, inability or unwillingness to make payments
when due; (24) fees and reimbursements payable to Landlord (including its parent
organization, subsidiaries and/or affiliates) or by Landlord for, management of
the Project, which materially exceed the amount which would normally be paid to
a company, in connection with the management of Comparable Buildings, with a
general reputation for excellence and integrity used at “arm’s length” and which
is not, directly or indirectly, affiliated with Landlord; (25) any costs
expressly excluded from Operating Costs elsewhere in the Lease; (26) rent for
any office space occupied by Project management personnel to the extent the size
or rental rate of such office space materially exceeds the size or fair market
rental value of office space occupied by management personnel of the Comparable
Buildings in the vicinity of the Project, with adjustment where appropriate for
the size of the applicable project; (27) all assessments and premiums which are
not specifically charged to Tenant because of what Tenant has done, which can be
paid by Landlord in installments, shall be paid by Landlord in the maximum
number of installments permitted by law (except to the extent inconsistent with
the general practice of the Comparable Buildings) and shall be included as
Operating Costs in the year in which the assessment or premium installment is
actually paid; (28) costs arising from the negligence or willful misconduct of
Landlord or its agents, employees, vendors, contractors, or providers of
materials or services; (29) costs arising from Landlord’s charitable or
political contributions; and (30) depreciation, amortization and interest
payments, except as specifically included in the Operating Costs pursuant to the
terms of this Lease and except on materials, tools, supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party, where such depreciation,
amortization and interest payments would otherwise have been included in the
charge for such third party’s services, all as determined in accordance with
generally accepted accounting principles, consistently applied, and when
depreciation or amortization is permitted or required, the item shall be
amortized over its reasonably anticipated useful life; (31) advertising and

-6-



--------------------------------------------------------------------------------



 



promotional expenditures, and costs of signs in or on the Project identifying
the owner of the Project or other tenants’ signs, except for Project directories
or Project standard signage; (32) costs of installing, maintaining and operating
any specialty service operated by Landlord, including without limitation, any
luncheon club or athletic facility, or the repair thereof; (33) any reserves
retained by Landlord; (34) any entertainment, dining or travel expenses for any
purpose; (35) any finders fees, brokerage commissions, job placement costs or
job advertising cost, other than with respect to a receptionist or secretary in
the Project office, once per year; (36) any above Building standard cleanup,
including construction and special events cleanup (other than special events
where Tenant is invited); (37) in-house legal and/or accounting (as opposed to
office building bookkeeping) fees in excess of market rates; (38) legal fees and
costs, settlements, judgments or awards paid or incurred because of disputes
between Landlord and Tenant, Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project; (39) the costs of any flowers, gifts, balloons, etc. provided to any
prospective tenants, Tenant, other tenants, and occupants of the Building,
except to the extent such costs are customarily included in operating expenses
by landlords of Comparable Buildings; (40) costs reimbursed to Landlord under
any warranty carried by Landlord for the Building and/or the Project, which
warranties Landlord shall use commercially reasonable efforts to enforce;
(41) costs of magazine and newspaper subscriptions to the extent not customary
in Comparable Buildings; (42) costs associated with material portions of the
Common Areas dedicated for the exclusive use of other tenants of the Project,
except to the extent Tenant is given its pro-rata share (rentable square feet in
the Premises in relation to the rentable square feet in the Project) of
comparable Common Areas (defined below); and (43) costs to bring the Project and
Premises into compliance with all covenants, conditions and restrictions, laws,
statutes, ordinances and governmental regulations or requirements in effect as
of the Commencement Date (collectively, the “Excluded Items”).
     (d) Determination of Payment.
          (i) If for any Direct Costs Year ending or commencing within the Term,
Direct Costs for such Direct Costs Year exceeds Direct Costs for the Base Year,
then Tenant shall pay to Landlord, in the manner set forth in Sections 3(d)(ii)
and (iii), below, and as additional rent, an amount equal to Tenant’s
Proportionate Share of the excess (the “Excess”). If for any Direct Costs Year
ending or commencing within the Term, Direct Costs for such Direct Costs Year
are less than Direct Costs for the Base Year, then, provided that no Event of
Default by Tenant under this Lease shall then be in effect, Landlord shall pay
to Tenant, within thirty (30) days after Landlord’s determination of Direct
Costs for such Direct Costs Year, the amount equal to Tenant’s Proportionate
Share of the amount by which Direct Costs for such Direct Costs Year are less
than Direct Costs for the Base Year.
     Notwithstanding the foregoing, in no event shall Tenant’s Proportionate
Share of the amount by which Direct Controllable Costs (as defined below) for
any Direct Costs Year exceeds the Direct Controllable Costs for the Base Year
increase by more than five percent (5%), calculated on a cumulative and
compounded basis, from Tenant’s Proportionate Share of said excess for the
immediately preceding Direct Costs Year. “Direct Controllable Costs” shall mean
all Operating Costs, except for the following: (A) the cost of all charges for
electricity, gas, water and other utilities furnished to the Project, including
any taxes thereon; (B) expenses incurred by Landlord in connection with the
Project for labor (including unionized labor expenses), including, but not
limited to, salaries, wages, medical, surgical and general welfare benefits and
pension payments, payroll taxes, fringe benefits, employment taxes, workers’
compensation, uniforms and dry cleaning thereof for all persons who perform
duties connected with the operation, maintenance and repair of the Project;
(C) the cost of all charges for fire and extended coverage, liability and all
other insurance for the Project carried by Landlord; and (D) costs incurred in
connection with upgrading the Premises and/or Project to comply with disability,
life, seismic, fire and safety codes, ordinances, statutes, or other laws which
become effective on or after the Commencement Date.
          (ii) Landlord shall give Tenant a reasonably detailed yearly expense
estimate statement (the “Estimate Statement”) which shall set forth Landlord’s
reasonable estimate (the “Estimate”) of what the total amount of Direct Costs
for the then-current Direct Costs Year shall be and the estimated Excess (the
“Estimated Excess”) as calculated by comparing Direct Costs for such Direct
Costs Year, which shall be based upon the Estimate, to Direct Costs for the Base

-7-



--------------------------------------------------------------------------------



 



Year. Landlord shall endeavor to deliver the Estimate Statement to Tenant on or
before April 30th of each year. Subject to section (iii) below, the failure of
Landlord to timely furnish the Estimate Statement for any Direct Costs Year
shall not preclude Landlord from enforcing its rights to collect any Estimated
Excess under this Article 3. If pursuant to the Estimate Statement an Estimated
Excess is calculated for the then-current Direct Costs Year, Tenant shall pay,
with its next installment of Monthly Basic Rental or within sixty (60) days
after Tenant’s receipt of the Estimated Statement, whichever is later, a
fraction of the Estimated Excess for the then-current Direct Costs Year (reduced
by any amounts paid pursuant to the last sentence of this Section 3(d)(ii)).
Such fraction shall have as its numerator the number of months which have
elapsed in such current Direct Costs Year to the month of such payment, both
months inclusive, and shall have twelve (12) as its denominator. Until a new
Estimate Statement is furnished, Tenant shall pay monthly, with the Monthly
Basic Rental installments, an amount equal to one-twelfth (1/12th) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.
          (iii) In addition, Landlord shall endeavor to give to Tenant on or
before the first day of April following the end of each Direct Costs Year, a
statement (the “Statement”) which shall state the Direct Costs incurred or
accrued for such preceding Direct Costs Year, and which shall indicate the
amount, if any, of the Excess. Upon receipt of the Statement for each Direct
Costs Year during the Term, if amounts paid by Tenant as Estimated Excess are
less than the actual Excess as specified on the Statement, Tenant shall pay, on
the later to occur of (i) thirty (30) days (hereafter, or (ii) the next
installment of Monthly Basic Rental due, the full amount of the Excess for such
Direct Costs Year, less the amounts, if any, paid during such Direct Costs Year
as Estimated Excess. If, however, the Statement indicates that amounts paid by
Tenant as Estimated Excess are greater than the actual Excess as specified on
the Statement, such overpayment shall be credited against Tenant’s next
installments of Basic Rental or Estimated Excess. Except as provided below, the
failure of Landlord to timely furnish the Statement for any Direct Costs Year
shall not prejudice Landlord from enforcing its rights under this Article 3;
provided, however, that if Landlord fails to furnish Tenant with a Statement
within thirty-six (36) months following the end of a Direct Costs Year (or
fifteen (15) months following the expiration of the Term), then Landlord shall
be precluded from enforcing its right to collect any Excess for such Direct
Costs Year. Even though the Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Proportionate Share
of the Direct Costs for the Direct Costs Year in which this Lease terminates,
(i) if an Excess is present, Tenant shall pay to Landlord within thirty
(30) days after notice thereof an amount as calculated pursuant to the
provisions of this Article 3(d), and (ii) if Tenant overpaid, such overpayment
shall be reimbursed to Tenant within thirty (30) days following the expiration
of the Term. The provisions of this Section 3(d)(iii) shall survive the
expiration or earlier termination of the Term.
          (iv) Within two hundred forty (240) days after receipt of a Statement
by Tenant (“Review Period”), if Tenant disputes the amount set forth in the
Statement, an independent certified public accountant (which accountant is a
member of a nationally or regionally recognized accounting firm) designated by
Tenant, may, after reasonable notice to Landlord and at reasonable times,
inspect and copy Landlord’s records at Landlord’s offices in Los Angeles or
Orange County, provided that no Event of Default by Tenant shall then be in
effect and provided further that such accountant is not compensated on a
contingency fee basis. Tenant and such accountant or representative shall, and
each of them shall use their commercially reasonable efforts to cause their
respective agents and employees to, maintain all information contained in
Landlord’s records in strict confidence. Notwithstanding the foregoing, Tenant
shall only have the right to review Landlord’s records one (1) time during any
twelve (12) month period. Tenant’s failure to dispute the amounts set forth in
any Statement within the Review Period shall be deemed to be Tenant’s approval
of such Statement and Tenant, thereafter, waives the right or ability to dispute
the amounts set forth in such Statement (provided that Tenant does not waive the
right with respect to Statements for subsequent Direct Costs Years to dispute
any amounts set forth in said Statement for the Base Year). If after such
inspection, but within sixty (60) days after the Review Period, Tenant notifies
Landlord in writing that Tenant still disputes such amounts, a certification as
to the proper amount shall be made, at Tenant’s expense, by an independent
certified public accountant mutually selected by Landlord and Tenant and who is
a member of a nationally or regionally recognized accounting firm. Landlord
shall cooperate in good faith with Tenant and the accountant to show Tenant and

-8-



--------------------------------------------------------------------------------



 



the accountant the information upon which the certification is to be based and
shall provide reasonable supporting documentation requested by Tenant. However,
if such certification by the accountant proves that the Direct Costs set forth
in the Statement were overstated by more than four percent (4%), then the cost
of Tenant’s accountant, the accountant engaged by Landlord, and the cost of such
certification shall be paid for by Landlord. Promptly following the parties
receipt of such certification, the parties shall make such appropriate payments
or reimbursements, as the case may be, to each other, as are determined to be
owing pursuant to such certification.
          (v) Tenant acknowledges that the Project is a multi-building
development, and that certain Direct Costs are attributable to the Project as a
whole (and not attributable solely to any individual building therein), and
shall therefore be allocated by Landlord to the Project and to the buildings
within the Project on a proportionate basis based on the square footage of each
of the buildings in the Project compared to the total square footage of all of
the buildings in the Project, as set forth in Article 1.E above.
ARTICLE 4 — Intentionally Omitted
ARTICLE 5 — Holding Over
     Should Tenant, without Landlord’s written consent, hold over after
termination of this Lease, Tenant shall become a tenant from month-to-month,
only upon each and all of the terms herein provided as may be applicable to a
month-to-month tenancy, and any such holding over shall not constitute an
extension of this Lease. During such holding over, Tenant shall pay in advance,
monthly rent equal to one hundred twenty-five percent (125%) of the Basic Rental
rate in effect for the last month of the Term of this Lease, in addition to, and
not in lieu of, all other payments required to be made by Tenant hereunder,
including, but not limited to, Tenant’s Proportionate Share of any increase in
Direct Costs. Nothing contained in this Article 5 shall be construed as consent
by Landlord to any holding over of the Premises by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or earlier
termination of the Term. If Tenant fails to surrender the Premises without
Landlord’s consent upon the expiration or termination of this Lease, Tenant
agrees to indemnify, defend and hold Landlord harmless from all reasonable
costs, loss, expense or liability suffered or incurred by Landlord (excluding
any consequential damages) so long as Tenant was given notice, at least sixty
(60) days prior to the expiration or earlier termination of the term of this
Lease, of the potential claim should Tenant fail to timely surrender the
Premises.
ARTICLE 6 — Personal Property Taxes
     Tenant shall pay, prior to delinquency, all taxes assessed against or
levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant located in the Premises. In the event any or all of Tenant’s
trade fixtures, furnishings, equipment and other personal property shall be
assessed and taxed with property of Landlord, Tenant shall pay to Landlord its
share of such taxes within thirty (30) days after delivery to Tenant by Landlord
of a statement in writing setting forth the amount of such taxes applicable to
Tenant’s property, as reasonably determined by Landlord. Tenant shall assume and
pay to Landlord at the time of paying Basic Rental any excise, sales, use, rent,
occupancy, garage, parking, gross receipts or other taxes (other than net income
taxes) which may be imposed on or on account of letting of the Premises or the
payment of Basic Rental or any other sums due or payable hereunder, and which
Landlord may be required to pay or collect under any law now in effect or
hereafter enacted. Tenant shall pay directly to the party or entity entitled
thereto all business license fees, gross receipts taxes and similar taxes and
impositions which may from time to time be assessed against or levied upon
Tenant, as and when the same become due and before delinquency. Notwithstanding
anything to the contrary contained herein, any sums payable by Tenant under this
Article 6 shall not be included in the computation of “Tax Costs.”
ARTICLE 7 — Use
     (a) Tenant shall use and occupy the Premises only for the use set forth in
Article 1.G. of the Basic Lease Provisions and shall not use or occupy the
Premises or permit the same to be

-9-



--------------------------------------------------------------------------------



 



used or occupied for any other purpose without the prior written consent of
Landlord, which Landlord consent may be given or withheld in Landlord’s sole and
absolute discretion, and Tenant agrees that it will use the Premises in such a
manner so as not to unreasonably interfere with or infringe upon the rights of
any other tenants in the Project. Except for items which are Landlord’s
responsibility hereunder, Tenant shall, at its sole cost and expense, promptly
comply with all covenants, conditions and restrictions, laws, statutes,
ordinances and governmental regulations or requirements now in force or which
may hereafter be in force relating to or affecting (i) the condition, use or
occupancy of the Premises, excluding changes to the Premises or its systems not
related to Tenant’s particular use of the Premises (for other than normal and
customary general office operations), and (ii) improvements installed or
constructed in the Premises by or for the benefit of Tenant. Notwithstanding the
foregoing, Tenant shall not be responsible for the cost of complying with any
existing covenants, conditions and restrictions, laws, statutes, ordinances or
governmental regulations or requirements relating to or affecting any portion of
the Project other than the Premises required as a result of such initial tenant
improvements installed or constructed in the Premises by or for the benefit of
Tenant (e.g., modifications to the Project parking facilities). Except as
otherwise provided in Article 14(e) below, Tenant shall not do or permit to be
done anything which would invalidate or increase the cost of any fire and
extended coverage insurance policy covering the Project and/or the property
located therein and Tenant shall comply with all rules, orders, regulations and
requirements of any organization which sets out standards, requirements or
recommendations commonly referred to by major fire insurance underwriters.
     (b) Tenant agrees not to keep any trash, garbage, waste or other refuse on
the Premises except in sanitary containers and, except for trash removal which
is the Landlord’s responsibility under Article 11 (unless Tenant elects
otherwise pursuant to Article 9 below), agrees to regularly and frequently
remove same from the Premises in accordance with commercially reasonable
standards. Except for trash removal which is the Landlord’s responsibility under
Article 11 (unless Tenant elects otherwise), Tenant shall keep all containers or
other equipment used for storage of such materials in a clean and sanitary
condition. Tenant shall keep the sewage disposal system free of all obstructions
and in good operating condition. If the volume of Tenant’s trash becomes
excessive in Landlord’s reasonable judgment, when compared to similar companies
and similar business operations, Landlord shall have the right to charge Tenant
for additional trash disposal services and/or require that Tenant shall, at its
own cost, retain a licensed, bonded professional pest and sanitation control
service to perform inspections of the Premises not less frequently than once
every thirty (30) days for the purpose of eliminating infestation by and
controlling the presence of insects, rodents and vermin and shall promptly cause
any corrective or extermination work recommended by such service to be
performed. Such work shall be performed pursuant to a written contract, a copy
of which shall be delivered to Landlord by Tenant upon request. Tenant shall
prevent odors from the Premises from permeating the Project and shall prevent
any noises on the Premises which will unreasonably interfere or cause annoyance
to any of the occupants of the Project.
     (c) In the event Tenant ceases operations at the Premises for a period in
excess of thirty (30) consecutive days at any time during the last nine
(9) months of the Lease Term, and such cessation is not due to an event of Force
Majeure, a subletting of all or a portion of the Premises to which Landlord has
consented in writing or has deemed to have consented (with respect to which
sublet area Landlord shall not have recapture rights), or any other reason to
which Landlord has consented in writing, Landlord shall have the option, by
giving thirty (30) days prior written notice to Tenant, to terminate this Lease
with respect to the entire Premises (other than the portion of the Premises
being subleased); provided, however, that notwithstanding the foregoing, Tenant
shall have the right to vitiate Landlord’s election by delivering written notice
to Landlord of its intent to recommence operations at the Premises and doing so
within such thirty (30) day period.
ARTICLE 8 — Condition of Premises
     (a) Subject to any latent defects, structural defects and any covenants
and/or representations by Landlord set forth in this Lease, and Landlord’s
obligations under this Lease, Tenant hereby agrees that, except as provided in
the Work Letter attached hereto as Exhibit “D” and Pricing Plan, the Premises
shall be taken “as is,” “without any representations or warranties.” Tenant
acknowledges that neither Landlord nor any agent nor any employee of

-10-



--------------------------------------------------------------------------------



 



Landlord has made any representations or warranty with respect to the Premises
or the Project or with respect to the suitability of either for the conduct of
Tenant’s business. Tenant hereby waives Sections 1941 and 1942 of the Civil Code
of California or any successor provision of law.
     (b) Intentionally Omitted.
     (c) Tenant shall be responsible, at its expense, for the costs of
compliance with all covenants, conditions and restrictions, laws, statutes,
ordinances and governmental regulations or requirements in effect (including,
without limitation, ADA), resulting from or arising out of (i) any particular
use of the Premises or specific acts of Tenant (other than for normal and
customary general office operations), and/or (ii) any Alterations performed by
or on behalf of Tenant in the Premises, other than the initial tenant
improvements. Tenant shall not have any responsibility or liability for
violations of any law, ordinance, rule or regulation relating to the Premises
and/or the Project existing as of the Commencement Date; provided, however, that
Tenant shall be responsible or liable for violations of any law, ordinance, rule
or regulation relating to the Premises and/or the Project existing as of the
Commencement Date if and to the extent that Tenant performs any Alterations to
the Premises during the Term which trigger the implementation of any such law,
ordinance, rule or regulation.
     (d) Landlord reserves the right from time to time, but subject to payment
by and/or reimbursement from Tenant as otherwise provided herein (if performed
in the normal course of maintenance and/or replacement): (i) to install, use,
maintain, repair, replace and relocate for service to the Premises and/or other
parts of the Project pipes, ducts, conduits, wires, appurtenant fixtures, and
mechanical systems, wherever located in the Premises or the Project; (ii) to
alter, close or relocate any facility in the Common Areas, or otherwise conduct
any of the above activities for the purpose of complying with laws, rules and
regulations applicable to the Project, including, without limitation, removing
that “breezeway” and related improvements that, as of the Effective Date, runs
between the Premises and the Adjacent Building; and (iii) to comply with any
federal, state or local law, rule or order with respect thereto or the
regulation thereof not currently in effect. Landlord shall use its commercially
reasonable efforts to perform any such work so as not to materially or adversely
interfere with Tenant’s use of, or ingress or egress to, the Premises or parking
facilities. In no event shall Tenant be permitted to (x) withhold or reduce
Basic Rental or other charges due hereunder as a result of same, or
(y) otherwise make claim against Landlord for interruption or interference with
Tenant’s business and/or operations, except as specifically set forth in this
Lease; provided, however, that Tenant shall not be deemed to have waived any
such claims against Landlord as provided in (y) above if such interruption or
interference with Tenant’s business and/or operations results from the
negligence or willful misconduct of Landlord, its employees, agents,
representatives or contractors. Further, Landlord shall use commercially
reasonable efforts to minimize any such interruption or interference.
     (e) Tenant’s rights to the Premises include the right to use and access the
janitorial closet and the electrical and telephone rooms, if any, on the floors
containing the Premises as reasonably necessary for Tenant’s effective and
efficient use of the Premises, and the right to enter such areas to service its
equipment, provided such rights shall be (i) scheduled with Landlord;
(ii) subject to Landlord’s right of use and access; (iii) subject to Landlord’s
right to have a representative present to supervise said use and access; and
(iv) subject to Landlord’s reasonable rules and regulations. Tenant shall have
the right to use, or access, any ceilings or space above the ceilings on the
floor containing the Premises to the extent necessary to service Tenant’s
equipment in the Premises and to run wires, cables and other conduits to the
Premises and to use such space as necessary for providing utility services to
the Premises, such as the installation of computer cable conduits to the extent
permitted by applicable laws; provided, however, all such work shall be
(A) scheduled with Landlord, (B) subject to Landlord’s right of access to other
tenants’ premises, (C) completed in a manner which creates the minimal
reasonable interference with such other tenants, if any, (D) subject to
Landlord’s right to have a representative present to supervise said work, and
(E) subject to Landlord’s reasonable rules and regulations. Notwithstanding
anything to the contrary set forth in this Lease, in no event shall Tenant take
any action in the Premises or the Project which may materially adversely affect
the Project structure or the building systems without the prior written consent
of Landlord, which may be withheld in Landlord’s sole discretion.

-11-



--------------------------------------------------------------------------------



 



     (f) Tenant shall have the non-exclusive right to use in common with other
tenants in the Project, those portions of the Project which are provided, from
time to time, for use in common by Landlord, Tenant and any other tenants or
occupants of the Project, including the parking facilities (such areas are
collectively referred to herein as the “Common Areas”), subject to the rules and
regulations referred to in Article 30(h) of this Lease as such may be amended
from time to time, as long as such rules and regulations do not unreasonably
interfere with the rights granted to Tenant in this Lease and the permitted use
granted under Article 7 of this Lease. In connection with Landlord’s right to
close temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas, as provided above, no such changes
shall be permitted on more than a temporary basis which materially reduce
Tenant’s access or rights hereunder unless required by law or in the event of
emergencies or required repairs and provided further that such work by Landlord
will not unreasonably interfere with Tenant’s conduct of normal business
operations from the Premises, except in the event of emergencies.
ARTICLE 9 — Repairs and Alterations
     (a) Landlord shall maintain and keep in a good condition and repair, as
part of Operating Costs: (i) the structural portions of the Project including
the foundation, floor/ceiling slabs, roof and curtain wall; (ii) the basic
mechanical, electrical, lifesafety, plumbing, sprinkler systems and heating,
ventilating and air-conditioning (“HVAC”) systems necessary for the operation of
the Project and the provision of services and utilities as required herein
(collectively, the “Project Systems”); and (iii) exterior glass, beams, shafts
and columns, and the Common Areas, including stairs, stairwells and elevator
cabs. Except as expressly provided as Landlord’s obligation in this Article 9,
and subject to reasonable wear and tear, Tenant shall keep the non-structural
elements of the Premises in good condition and repair (other than Project
Systems and equipment and structural parts of the Premises), except to the
extent the necessity for any such repairs or replacements results from the
negligence or willful misconduct of Landlord, its employees, agents,
representatives or contractors. Notwithstanding the foregoing, but subject to
the terms of Article 14(d) below, all damage or injury to the Premises or the
Project to the extent resulting from the negligence or willful misconduct of
Tenant, its employees, agents or visitors, guests, invitees or licensees or by
the use of the Premises shall be promptly repaired by Tenant, at its sole cost
and expense, to the reasonable satisfaction of Landlord; provided, however, that
for any repairs that may impact the structure or mechanical, electrical,
plumbing, heating, ventilation or air conditioning systems of the Project,
Landlord shall have the right (but not the obligation) to select the contractor
(if competitively priced) and oversee all such repairs. Landlord may make any
repairs which are not promptly made by Tenant after Tenant’s receipt of written
notice and the reasonable opportunity of Tenant to make said repair within
fifteen (15) business days from receipt of said written notice, and charge
Tenant for the reasonable cost thereof, which cost shall be paid by Tenant
within thirty (30) business days from invoice from Landlord. Notwithstanding the
foregoing, Landlord may make any repairs pursuant to the preceding sentence
prior to said 15th business day in the event the condition which necessitates
such repair work constitutes a safety or health hazard to occupants of the
Project or otherwise constitutes a dangerous condition (in which event Landlord
may make said repairs as soon as reasonably necessary given the particular
circumstances). Except in the case of emergency, Landlord shall provide Tenant
with forty-eight (48) hours prior written notice (unless such entry is approved
by the on-site manager for a lesser time period or with respect to janitorial or
normal periodic minor maintenance and upkeep) of Landlord’s intent to enter the
Premises, shall use reasonable efforts to minimize any interference to Tenant,
shall reasonably schedule such entries with Tenant and shall attempt to make all
such entries during normal business hours. Tenant shall be responsible for the
design and function of all non-standard improvements of the Premises, whether or
not installed by Landlord at Tenant’s request. Except as otherwise set forth in
Section 9(b) below, Tenant waives all rights to make repairs at the expense of
Landlord, or to deduct the cost thereof from the rent. Tenant shall make no
alterations, changes or additions in or to the Premises (collectively,
“Alterations”), (except in cases of emergency where Tenant’s conduct of the
Permitted Use hereunder is adversely and materially affected, in which case
Tenant will notify Landlord in writing at least two (2) business days prior to
the commencement of any Alterations), without Landlord’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed (and shall be
granted or denied within fifteen (15) business days after Tenant’s request
therefor is received by Landlord and Landlord has received all information
reasonably requested by Landlord in connection with

-12-



--------------------------------------------------------------------------------



 



reviewing said request), and then only by contractors or mechanics reasonably
approved by Landlord in writing and upon the approval by Landlord in writing of
fully detailed and dimensioned plans and specifications pertaining to the
Alterations in question (if required), to be prepared and submitted by Tenant at
its sole cost and expense. Tenant shall at its sole cost and expense obtain all
necessary approvals and permits pertaining to any Alterations approved by
Landlord. Tenant shall construct such alterations in a good and workmanlike
manner, in conformance with all applicable, federal, state, county and municipal
laws, rules and regulations, pursuant to a valid building permit, and in
conformance with Landlord’s reasonable, nondiscriminatory construction rules and
regulations. Tenant hereby indemnifies, defends and agrees to hold Landlord free
and harmless from all liens and claims of lien, and all other liability, claims
and demands arising out of any work done or material supplied to the Premises by
or at the request of Tenant in connection with any Alterations. Prior to the
commencement of any alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood that all such
Alterations shall be insured by Tenant pursuant to Article 14 of this Lease
immediately upon completion thereof. If permitted Alterations are made, they
shall be made at Tenant’s sole cost and expense and shall be and become the
property of Landlord, except that Landlord may, by written notice to Tenant
given concurrently with Landlord’s consent to said Alterations, or with respect
to Cosmetic Alterations, within ten (10) business days after Tenant notifies
Landlord of the same, require Tenant at Tenant’s expense to remove all
partitions, counters, railings and other Alterations installed by Tenant, and to
repair any damages to the Premises caused by such removal. Landlord shall be
required to give notice along with Landlord’s consent if Landlord is electing to
consider such Alteration the property of Landlord or whether the same must be
removed upon the expiration or earlier termination of this Lease. Any and all
costs attributable to or related to the applicable building codes of the city in
which the Project is located (or any other authority having jurisdiction over
the Project) arising from Tenant’s plans, specifications, improvements,
alterations or otherwise shall be paid by Tenant at its sole cost and expense.
Notwithstanding the above, Tenant shall have the right, without Landlord’s
consent but upon ten (10) business days prior written notice to Landlord, to
make non-structural additions and alterations (“Cosmetic Alterations”) to the
Premises that do not (i) affect the exterior appearance of the Project, or
(ii) affect the Project’s systems or the Project’s structure. With regard to
repairs, Alterations or any other work arising from or related to this Article 9
which Landlord performs on Tenant’s behalf, Landlord shall be entitled to
receive an administrative/supervision fee (the “Alteration Supervisory Fee”) of
four percent (4%) of the total cost of all work performed (exclusive of any
architectural, design, construction consultant or engineering fees, permitting
costs and any other soft costs). Notwithstanding anything to the contrary set
forth in this Lease, Tenant shall be responsible for removing all cabling in the
Premises installed by or on behalf of Tenant upon the expiration or earlier
termination of this Lease unless Landlord notifies Tenant of its election to
retain same.
(b) Tenant’s Right to Make Repairs.
          (i) Tenant’s Actions. If Tenant provides notice to Landlord of an
event or circumstance which requires the action of Landlord with respect to an
obligation of Landlord under the terms of this Lease (hereinafter, a “Required
Action”), and Landlord fails to proceed to take such action as required by the
terms of this Lease within ten (10) days (and thereafter to proceed with due
diligence to complete the Required Action), then Tenant may proceed to take the
Required Action upon delivery of an additional fifteen (15) days notice to
Landlord (except in cases of emergency where Tenant’s conduct of the Permitted
Use hereunder is adversely and materially affected, in which case two
(2) business days after receipt of such notice or such later period of time as
is reasonably necessary to commence such corrective action) specifying that
Tenant is taking such Required Action (unless Landlord proceeds to take the
Required Action within said additional 2-business day period or 15-day period,
as the case may be), and if such action was required under the terms of this
Lease to be taken by Landlord, then Tenant shall be entitled to prompt
reimbursement by Landlord of Tenant’s reasonable, out-of-pocket costs and
expenses in taking such action plus interest at the Interest Rate. In the event
Tenant takes such action and such work will affect the systems and equipment,
structure of the Project or exterior appearance of the Project, Tenant shall use
only those contractors used by Landlord in the Project for such work unless such
contractors are unwilling or unable to perform such work, in

-13-



--------------------------------------------------------------------------------



 



which event Tenant may utilize the services of any other qualified contractor
which normally and regularly performs similar work in comparable projects.
          (ii) Payment of Costs. If Landlord does not deliver a detailed written
objection to Tenant, within thirty (30) days after receipt of an invoice by
Tenant of its costs of taking action under Section 9(b)(i), above, which Tenant
claims should have been taken by Landlord, and if such invoice from Tenant sets
forth a reasonably particularized breakdown of its costs and expenses in
connection with taking such action on behalf of Landlord, then Tenant shall be
entitled to deduct from the Rent payable by Tenant under this Lease the amount
set forth in such invoice. If, however, Landlord delivers to Tenant within
thirty (30) days after receipt of Tenant’s invoice, a written objection to the
payment of such invoice, setting forth with reasonable particularity Landlord’s
reasons for its claim that such action did not have to be taken by Landlord
pursuant to the terms of this Lease or that the charges are excessive (in which
case Landlord shall pay the amount it contends would not have been excessive),
then Tenant shall not be entitled to such deduction from the Rent, but as
Tenant’s sole remedy (except as set forth in Article 16, below), Tenant may
proceed to arbitration against Landlord to collect the amount set forth in the
subject invoice. In the event Tenant prevails in such legal proceedings and
receives a judgment against Landlord, then Landlord shall pay such judgment to
Tenant within thirty (30) days of such judgment being entered with interest
thereon at the Interest Rate. If such judgment is not so paid, then Tenant shall
be entitled to deduct from Rent payable by Tenant under this Lease in the amount
of such judgment together with interest thereon at the Interest Rate from the
date Tenant advanced the funds until the date of such deduction.
ARTICLE 10 — Liens
     Tenant shall keep the Premises and the Project free from any mechanics’
liens, vendors’ liens, or any other liens arising out of any work performed,
materials furnished, or obligations incurred by Tenant, and Tenant agrees to
defend, indemnify and hold harmless Landlord from and against any such lien or
claim or action thereon, together with costs of suit and reasonable attorney’s
fees incurred by Landlord in connection with any such claim or action. Before
commencing any work of alteration, addition or improvement to the Premises,
Tenant shall give Landlord at least ten (10) business days’ written notice
(except in the event of an emergency where Tenant’s conduct of the Permitted Use
hereunder is adversely and materially affected) of the proposed commencement of
such work (to afford Landlord an opportunity to post appropriate notices of non—
responsibility). In the event that there shall be recorded against the Premises
or the Project or the Property of which the Premises is a part any claim or lien
arising out of any such work performed, materials furnished or obligations
incurred by Tenant and such claim or lien shall not be removed or discharged
within fifteen (15) days of Tenant’s receipt of notice of such filing, then
unless Tenant has posted a bond against said lien, Landlord shall have the right
but not the obligation to pay and discharge said lien. All sums paid by Landlord
on behalf of Tenant and all expenses incurred by Landlord in connection therefor
shall be payable to Landlord by Tenant on demand with interest at the Interest
Rate as Additional Rent.
ARTICLE 11 — Protect Services
     (a) Landlord agrees to furnish to the Premises, at a cost to be included in
Operating Costs, from 7:00 a.m. to 7:00 p.m., Mondays through Fridays, and from
8:00 a.m. to 1:00 p.m. on Saturdays, excepting New Years Day, Martin Luther King
Day, Presidents Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day
and Christmas Day (collectively, “Holidays”), air conditioning and heat, all in
such reasonable quantities as is reasonably necessary for the normal comfortable
occupancy of the Premises. In addition, Landlord shall provide electric current
for normal lighting and normal office machines, and elevator service and water
on the same floor as the Premises for lavatory and drinking purposes as is
reasonably necessary for general office use and in compliance with applicable
codes; provided, however, that Tenant shall be responsible for paying for all
utilities supplied to the 2727 Parcel, irrespective of whether the Premises
(and/or parking field within the 2727 Parcel) is separately metered. Further,
Tenant covenants and agrees to pay all utility hook-up and usage fees and costs
directly to the applicable utility provider when and as due. Janitorial and
maintenance services consistent with those services offered by comparable office
buildings shall be furnished as part of Operating Expenses five (5) days per
week, excepting Holidays. Tenant shall comply with all reasonable,
nondiscriminatory rules and regulations which Landlord may reasonably

-14-



--------------------------------------------------------------------------------



 



establish for the proper functioning and protection of the common area air
conditioning, heating, elevator, electrical intrabuilding network cable and
plumbing systems. Landlord shall not be liable for any loss of, or injury to,
property or for injury to, or interference with, Tenant’s business, including,
without limitation, loss of profits however occurring and, except as otherwise
set forth in this Lease, there shall be no rent abatement as a result of, any
stoppage, reduction or interruption of any such services caused by governmental
rules, regulations or ordinances, riot, strike, labor disputes, breakdowns,
accidents, necessary repairs or other cause; provided, however, that if the
Premises or a material portion of the Premises is rendered untenable for more
than five (5) consecutive business days due to a stoppage, reduction or
interruption of any such services due solely or predominantly to (i) the
negligence or willful misconduct of Landlord or its contractors, employees or
authorized agents, or (ii) Landlord’s failure to timely perform its obligations
under this Lease, Basic Rental (and Operating Expenses, if and to the extent
actually reimbursed to Landlord through rental interruption insurance proceeds)
shall be equitably abated until such time as such services have been restored.
Except as specifically provided in this Article 1I, from and after the
Commencement Date, Tenant agrees to pay for all utilities and other services
utilized in the Premises which are not separately metered, and additional
building services furnished to Tenant not uniformly furnished to all tenants of
the Project, at the rate generally charged by Landlord to tenants of the
Project, and which in no event shall be at a higher rate than that customarily
charged to comparable tenants in the north Orange County area.
     (b) Tenant will not, without the prior written consent of Landlord, which
shall not be unreasonably withheld, conditioned or delayed, use any apparatus or
device in the Premises, which will in any way increase the amount of water
usually furnished or supplied for use of the Premises as general office space;
nor connect any apparatus, machine or device with water pipes or electric
current (except through existing electrical outlets in the Premises) for the
purpose of using electric current or water.
     (c) If Tenant shall require electric current in any portion of the Premises
on average in excess of five (5) watts per rentable square foot of such portion
of the Premises during normal business hours, determined on an annual basis,
Tenant shall first obtain the written consent of Landlord, which Landlord may
not unreasonably withhold, to the use thereof (the “Excess Use”) and Landlord,
at Tenant’s sole cost and expense, may cause an electric current meter or
submeter to be installed in the Premises to measure the amount of such excess
electric current consumed by Tenant.
     (d) If any lights, machines or equipment (other than standard general
office equipment for comparable tenants) are used by Tenant in the Premises
which materially affect the temperature otherwise maintained by the air
conditioning system, or generate substantially more heat in the Premises than
would be generated by the building standard tights and usual office equipment,
Landlord shall have the right to install any machinery and equipment which
Landlord reasonably deems necessary to restore temperature balance, including,
but not limited to, modifications to the standard air conditioning equipment,
and the cost thereof, including the cost of installation and any additional cost
of operation and maintenance occasioned thereby,
     (e) If Tenant requires HVAC during times other than the times provided in
the first sentence of Article 11(a) above, Tenant shall give Landlord such
advance notice as Landlord shall reasonably require and shall pay, in addition
to the utility usage, Landlord’s standard charge for such after-hours use
(currently Ten Dollars ($10) per hour, subject to increase from time to time)
for wear and tear on the HVAC equipment.
     (f) Landlord may impose a reasonable charge for any utilities or services
(other than electric current and HVAC which shall be governed by the provisions
above) utilized by Tenant in excess of the amount or type which Landlord is
obligated to supply pursuant to this Lease.
     (g) Subject to Landlord’s approval as to the method of installation and
type of security system, Tenant shall have the right to install its own security
system and/or personnel provided (i) Landlord and its agents, representatives
and employees shall be able to reasonably access the Premises for any purposes
for which Landlord is entitled to access the Premises under this Lease
(including, without limitation, for emergency purposes), (ii) the same does not
interfere with the Project systems or equipment, (iii) Tenant shall indemnify,
defend and hold

-15-



--------------------------------------------------------------------------------



 



harmless Landlord from and against any and all claims, loss, damage or expenses
suffered by Landlord resulting from or arising out of the installation of said
security system or maintenance of security personnel, and (iv) upon Landlord’s
request, Tenant shall remove any such system upon the expiration or earlier
termination of this Lease and repair any damage caused by such removal.
     (h) To the best of Landlord’s knowledge, after duty of investigation, as of
the Commencement Date, the existing Project Systems serving the Premises shall
be in good working order.
ARTICLE 12 — Rights of Landlord
     Landlord and its agents shall have the right to enter the Premises at all
reasonable times for the purpose of cleaning the Premises and at all other
reasonable times upon 48 hours prior written notice (except in the case of
emergency where no prior notice shall be required), for the purpose of examining
or inspecting the same, serving or posting and keeping posted thereon notices as
provided by law, or which Landlord deems necessary for the protection of
Landlord or the Property, showing the same to prospective tenants during the
last one (1) year of the Term, lenders or purchasers of the Project, in the case
of an emergency, and for making such alterations, repairs, improvements or
additions to the Premises or to the Project as Landlord may deem reasonably
necessary or reasonably desirable. Landlord shall use reasonable efforts not to
unreasonably interfere with Tenant’s business operations or access to the
Premises, shall attempt to reasonably schedule such entries with Tenant and
Landlord shall attempt to make entries during normal business hours. If Tenant
shall not be personally present to open and permit an entry into the Premises at
any time when such an entry by Landlord is necessary or permitted hereunder,
Landlord may enter by means of a master key or may enter forcibly, only in the
case of an emergency, without liability to Tenant except for any damage to the
Premises caused by the negligence or willful misconduct of Landlord in any such
entry, and without affecting this Lease.
ARTICLE 13 — Indemnity; Exemption of Landlord from Liability
     (a) Indemnity. Subject to the terms of Article 14(d) below, Tenant shall
indemnify, defend and hold Landlord and Landlord’s partners, members,
affiliates, agents, directors and employees (collectively, “Landlord Parties”)
harmless from and against (i) any and all claims arising from (i) Tenant’s use
of the Premises or the Project (including Tenant’s signage), (ii) any and all
claims arising from any act, activity, work or thing which may be permitted or
suffered by Tenant or any of Tenant’s partners, members, agents, directors,
employees, contractors, invitees, patrons or customers in or about the Premises
or the Project, (iii) any and all claims arising from any breach or default in
the performance of any obligation on Tenant’s part to be performed under this
Lease or arising from any acts or omissions of Tenant, any Tenant Parties
(defined below) or any of Tenant’s contractors, invitees, patrons or customers
in or about the Premises or the Project, and (iv) any and all costs, attorneys’
fees and costs, expenses and liabilities incurred in the defense of any claim or
any action or proceeding brought thereon, including negotiations in connection
therewith.
          Subject to the terms of Article 14(d) below, Landlord shall indemnify,
defend and hold Tenant and Tenant’s partners, members, affiliates, agents,
directors and employees (collectively, “Tenant Parties”) harmless from and
against any and all claims arising from (i) any and all claims arising from any
act, activity, work or thing which may be permitted or suffered by Landlord or
any of Landlord’s agents, contractors, employees or invitees, patrons, customers
or members in or about the Premises or the Project, (ii) any breach or default
in the performance of any obligation on Landlord’s part to be performed under
this Lease or arising from any acts or omissions of Landlord or any of
Landlord’s agents, contractors, employees or invitees, patrons, customers or
members in or about the Premises or the Project, and (iii) from any and all
costs, attorneys’ fees and costs, expenses and liabilities incurred in the
defense of any claim or any action or proceeding brought thereon, including
negotiations in connection therewith.
          The provisions of this Article shall survive the expiration or earlier
termination of this Lease. Tenant hereby assumes all risk of damage to property
or injury to persons in or about the Premises from any cause, and Tenant hereby
waives all claims in respect thereof against

-16-



--------------------------------------------------------------------------------



 



Landlord, excepting where the damage, cost and liability is caused by the
negligence or willful misconduct of Landlord or the Landlord Parties.
          Notwithstanding anything to the contrary set forth in this Lease, so
long as Tenant compensates Landlord for insurance obtained by Landlord as part
of Tenant’s Share of Operating Expenses, and because of the existence of the
waivers of subrogation set forth in Section 14(d) of this Lease, Tenant shall be
relieved of its indemnity obligation only with respect to any liabilities for
Landlord’s property damage resulting from the negligent acts, omissions, or
willful misconduct of Tenant or those of Tenant’s agents, contractors, servants,
employees or licensees, if and to the extent such liabilities are covered by
insurance carried by Landlord and paid for in part by Tenant as part of
Operating Expenses.
     (b) Exemption of Landlord from Liability. Landlord shall not be liable for
injury to Tenant’s business, or loss of income therefrom, or, except in
connection with damage or injury resulting from the negligence or willful
misconduct of Landlord, or its contractors, employees or authorized agents, for
damage that may be sustained by the person, goods, wares, merchandise or
property of Tenant, its employees, invitees, customers, agents, or contractors,
or any other person in, on or about the Premises directly or indirectly caused
by or resulting from fire, steam, electricity, gas, water, or rain which may
leak or flow from or into any part of the Premises, or from the breakage,
leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, light fixtures, or mechanical or
electrical systems or from intrabuilding network cable, whether such damage or
injury results from conditions arising upon the Premises or upon other portions
of the Project or from other sources or places and regardless of whether the
cause of such damage or injury or the means or repairing the same is
inaccessible to Tenant.
ARTICLE 14 — Insurance
     (a) Tenant’s Insurance. Tenant, shall at all times during the Term of this
Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage: (i) Commercial General Liability Insurance with a
combined single limit for bodily injury and property damages of not less than
Three Million Dollars ($3,000,000) per occurrence and Five Million Dollars
($5,000,000) in the annual aggregate, including products liability coverage if
applicable, covering the insuring provisions of this Lease and the performance
of Tenant of the indemnity and exemption of Landlord from liability agreements
set forth in Article 13 hereof; (ii) a policy of standard fire, extended
coverage and special extended coverage insurance (all perils), including a
vandalism and malicious mischief endorsement, sprinkler leakage coverage in an
amount equal to the full replacement value new without deduction for
depreciation of all (A) tenant improvements, Alterations, fixtures and other
improvements in the Premises, and (B) trade fixtures, furniture, equipment and
other personal property installed by or at the expense of Tenant; (iii) Workers’
Compensation coverage as required by law; and (iv) extra expense insurance.
Furthermore, Tenant shall be responsible, at its expense, for maintaining
business interruption insurance on an “actual loss sustained basis” (with a
liability limit equal to twelve (12) months of business interruption exposure).
To the extent landlords of Comparable Buildings are requiring the same, Tenant
shall carry and maintain during the entire Lease Term (including any option
periods, if applicable), at Tenant’s sole cost and expense, increased amounts of
the insurance reasonably required to be carried by Tenant pursuant to this
Article 14, and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably required by Landlord.
     (b) Form of Policies. The aforementioned minimum limits of policies and
Tenant’s procurement and maintenance thereof shall in no event limit the
liability of Tenant hereunder. The Commercial General Liability Insurance policy
shall name Landlord, Landlord’s property manager, Landlord’s lender(s) and such
other persons or firms as Landlord reasonably specifies from time to time, as
additional insureds with an appropriate endorsement to the policy(s). All such
insurance policies carried by Tenant shall be with companies having a rating of
not less than A-VIII in Best’s Insurance Guide. Tenant shall furnish to
Landlord, from the insurance companies, or cause the insurance companies to
furnish, certificates of coverage. No such policy shall be subject to reduction
of coverage below the limits required hereunder or other modification or
cancellation except after no less than thirty (30) days’ prior written notice to
Landlord by the insurer. All such insurance shall be written on an “occurrence”
basis, which

-17-



--------------------------------------------------------------------------------



 



shall afford coverage for all claims based on acts, omissions, injury and
damage, which occurred or arose (or the onset of which occurred or arose) in
whole or in part during the policy period. The general liability coverage shall
be endorsed to agree that Tenant’s policy is primary and that any insurance
covered by Landlord is excess and not contributing with any Tenant insurance
requirement hereunder. Tenant shall, at least thirty (30) days prior to the
expiration of such policies, furnish Landlord with evidence of renewals. Tenant
agrees that if Tenant does not take out and maintain such insurance or timely
furnish Landlord with evidence of renewals, Landlord may after five (5) business
days written notice is provided to Tenant thereof and proof of insurance is not
provided (but shall not be required to) procure said insurance on Tenant’s
behalf and charge Tenant the cost thereof, which amount shall be payable by
Tenant within thirty (30) days following Landlord’s demand therefor with
interest (at the rate set forth in Section 20(e) below) from the date such sums
are extended. Tenant shall have the right to provide such insurance coverage,
pursuant to blanket policies obtained by Tenant, provided such blanket policies
expressly afford coverage to the Premises and to Tenant as required by this
Lease.
     (c) Landlord’s Insurance. Landlord shall, as a cost to be included in
Operating Costs, procure and maintain at all times during the Term of this
Lease, a policy or policies of insurance covering loss or damage to the Project
in the amount of the full replacement costs without deduction for depreciation
thereof (exclusive of Tenant’s trade fixtures, inventory, personal property and
equipment), providing protection against all perils included within the
classification of fire and extended coverage, vandalism coverage, and malicious
mischief, sprinkler leakage, water damage, and special extended coverage on
building. Additionally, Landlord shall carry commercial general liability for
the Common Areas and bodily injury and property damage liability insurance
and/or excess liability coverage insurance.
     (d) Waiver of Subrogation. To the extent permitted by law, Landlord and
Tenant each agree to have their respective insurers issuing the insurance
described in Sections 14(a)(ii), 14(a)(iv) and the first sentence of Section
14(c) waive any rights of subrogation that such companies may have against the
other party. Tenant hereby waives any right that Tenant may have against
Landlord and Landlord hereby waives any right that Landlord may have against
Tenant as a result of any loss or damage to the extent such loss or damage is
insurable under such policies. Each party shall cause each insurance policy
obtained by it to provide that the insurance company waives all right of
recovery by way of subrogation against either party in connection with any
damage covered by any policy.
     (e) Compliance with Law. Tenant agrees that it will not, other than in
connection with the Permitted Use, at any time, during the Term of this Lease,
carry any stock of goods or do anything in or about the Premises which will
increase the insurance rates upon the Project. Tenant agrees to pay Landlord
within thirty (30) days after demand therefor the amount of any increase in
premiums for insurance against loss by fire that may be charged during the Term
of this Lease on the amount of insurance to be carried by Landlord on the
Project resulting from the foregoing, or from Tenant doing any act in or about
said Premises which does so increase the insurance rates, whether or not
Landlord shall have consented to such act on the part of Tenant. Tenant shall,
at its own expense, comply with all requirements of the insurance authority
having jurisdiction over the Project necessary for the maintenance of reasonable
fire and extended coverage insurance for the Premises, including, without
limitation thereto, the installation of fire extinguishers or an automatic dry
chemical extinguishing system.
ARTICLE 15 — Assignment and Subletting
     Except as expressly provided herein, Tenant shall have no right to, either
voluntarily, involuntarily, by operation of law or otherwise, sell, assign,
transfer or hypothecate this Lease, or sublet the Premises or any part thereof,
or permit the Premises or any part thereof to be used or occupied by anyone
other than Tenant or Tenant’s employees without the prior written consent of
Landlord which shall not be unreasonably withheld or conditioned and shall be
granted or denied within thirty (30) days after Landlord’s receipt of Tenant’s
written request therefor and of all information reasonably requested by Landlord
in connection with said review. If Tenant is a non-public corporation,
unincorporated association, partnership or limited liability company, the sale,
assignment, transfer or hypothecation of any class of stock or other ownership
interest in such corporation, association, partnership or limited liability
company in excess of fifty percent (50%) in the aggregate shall be deemed an
assignment within the meaning and provisions of this

-18-



--------------------------------------------------------------------------------



 



Article 15. The foregoing sentence shall not apply if Tenant becomes a publicly
traded company on a nationally or regionally recognized stock exchange.
Notwithstanding anything to the contrary contained herein, Tenant shall be able
to sublease the entire second floor of the Premises containing approximately
35,970 rentable square feet (the “Second Floor Space”) freely without Landlord’s
consent provided (i) no Event of Default by Tenant shall then be in effect,
(ii) the proposed sublessee and the use to be made of the Second Floor Space by
such sublessee would not violate the criteria set forth in subparagraph
(a) below, and (iii) Tenant provides Landlord with written notice on the date
which is the earlier of (x) five (5) days following the date on which such
sublease has been fully executed or (y) at least ten (10) days prior to the
commencement of such sublease. Except as otherwise provided herein, Tenant may
transfer its interest pursuant to this Lease only upon the following express
conditions, which conditions are agreed by Landlord and Tenant to be reasonable:
     (a) That the proposed transferee shall be subject to the prior written
consent of Landlord, which consent will not be unreasonably withheld or
conditioned and shall be granted or denied within 15 business days after
Landlord’s receipt of Tenant’s written request therefor and of all information
reasonably requested by Landlord in connection with said review, but, without
limiting the generality of the foregoing, it shall be reasonable for Landlord to
deny such consent if:
          (i) The use to be made of the Premises by the proposed transferee is
(a) not generally consistent with the character and nature of the other
tenancies in the Project, or (b) a use which conflicts with any so-called
“exclusive” then in favor of another tenant of the Project or any other
buildings which are in the Project (Landlord hereby agrees to provide Tenant
with a list of all “exclusives” for tenants in the Project upon request), or
(c) a use which would be prohibited by any other portion of this Lease
(including, but not limited to, any rules and regulations then in effect);
          (ii) The financial responsibility of the proposed transferee is not
reasonably satisfactory to Landlord in light of the responsibilities to be
undertaken in connection with the assignment or sublease on the date consent is
requested;
          (iii) The proposed transferee is either a governmental agency or
instrumentality; or
          (iv) Either the proposed Transferee or any person or entity which
directly or indirectly controls, is controlled by or is under common control
with the proposed Transferee (A) occupies space in the Project at the time of
the request for consent, or (B) is then actively negotiating with Landlord to
lease space in the Project. For purposes of the preceding sentence, “actively
negotiating” shall mean that Landlord and the Proposed Transferee are in the
process of exchanging letters of intent with respect to space in the Project;
provided, however, that Landlord and the Proposed Transferee shall no longer be
considered to be actively negotiating if thirty (30) or more days have
transpired since the Proposed Transferee has either delivered to Landlord a
letter of intent or countered in writing a letter of intent from Landlord with
respect to the leasing of space at the Project.
     (b) Whether or not Landlord consents to any such transfer, Tenant shall pay
to Landlord Landlord’s costs and expenses, including attorneys’ fees incurred in
connection with the proposed transfer, which the parties hereby stipulate shall
be One Thousand Five Hundred Dollars ($1,500.00) (2004 Dollars);
     (c) That the proposed transferee (hereinafter sometimes referred to as the
“Transferee”) shall execute a commercially reasonable agreement pursuant to
which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this Lease applicable to
that portion of the Premises so transferred, subject to the terms of the
sublease or assignment document; and
     (d) That an executed duplicate original of said assignment and assumption
agreement or other transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord’s

-19-



--------------------------------------------------------------------------------



 



consent thereto. It shall be a condition to Landlord’s consent to any
subleasing, assignment or other transfer of part or all of Tenant’s interest in
the Premises (hereinafter referred to as a “Transfer”) that (i) upon Landlord’s
consent to any Transfer, Tenant shall pay and continue to pay fifty percent
(50%) of any “Transfer Premium” (defined below), received by Tenant from the
transferee; (ii) any sublessee of part or all of Tenant’s interest in the
Premises shall agree that in the event Landlord gives such sublessee notice that
Tenant is in default under this Lease (beyond all applicable notice and cure
periods), such sublessee shall thereafter make all sublease or other payments
directly to Landlord, which will be received by Landlord without any liability
whether to honor the sublease or otherwise (except to credit such payments
against sums due under this Lease), and any sublessee shall agree to attorn to
Landlord or its successors and assigns at their request should this Lease be
terminated for any reason, except that in no event shall Landlord or its
successors or assigns be obligated to accept such attornment; (iii) Landlord may
require that no Event of Default shall then be in effect; (iv) subject to
Landlord’s right to require attornment by any subtenant, any termination of this
Lease, whether voluntary or involuntary, shall cause each sublease to terminate,
notwithstanding Landlord’s prior approval of the sublease; and (vi) Tenant or
the proposed Transferee shall agree to pay Landlord, upon demand, as Additional
Rent, a sum equal to the additional costs, if any, incurred by Landlord for
maintenance and repair as a result of any change in the nature of occupancy
caused by such subletting or assignment. In the event of a voluntary termination
of this Lease by agreement between Landlord and Tenant, to the extent that any
subtenant has any claim or cause of action arising from or related to such
voluntary termination of this Lease and resulting termination of the sublease,
the subtenant shall be conclusively presumed to have waived such claim or cause
of action against Landlord (including Landlord’s employees, agents or
representatives), the Premises, and the Project, and to have agreed that any
such claim or cause of action shall be asserted solely against Tenant “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with a Transfer in excess of the rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer and if such Transfer is less than all of the Premises, the Transfer
Premium shall be calculated on a rentable square foot basis, after deducting the
reasonable expenses incurred by Tenant for (1) any allowances, moving expenses,
changes, fair market value for tangible (e.g., excluding goodwill) assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to the
Transferee, alterations and improvements to the Premises paid for by Tenant in
connection with the Transfer, (2) any other out-of-pocket monetary concessions
provided by Tenant to the transferee, (3) any brokerage commissions paid for by
Tenant in connection with the Transfer, (4) reasonable attorneys’ fees incurred
by Tenant in connection with the Transfer or paid to the Landlord pursuant to
this Article 15, (5) any lease takeover payments incurred by Tenant in
connection with the Transfer, and (6) out-of-pocket costs of advertising the
space subject to the Transfer (collectively, the “Deductible Expenses”).
“Transfer Premium” shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by a transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to the Transferee and any payment in excess of fair market
value for assets, fixtures, inventory, equipment, or furniture transferred by
Tenant to the Transferee in connection with such Transfer. No Transfer Premium
shall be paid to Landlord until Tenant has first recovered all of its Deductible
Expenses. Any sale assignment, hypothecation, transfer or subletting of this
Lease which is not in compliance with the provisions of this Article 15 shall be
void and shall, at the option of Landlord, terminate this Lease. In no event
shall the consent by Landlord to an assignment or subletting be construed as
relieving Tenant, any assignee, or sublessee from obtaining the express written
consent of Landlord to any further assignment or subletting, or as releasing
Tenant from any liability or obligation hereunder whether or not then accrued
and Tenant shall continue to be fully liable therefor. No collection or
acceptance of rent by Landlord from any person other than Tenant shall be deemed
a waiver of any provision of this Article 15 or the acceptance of any assignee
or subtenant hereunder, or a release of Tenant (or of any successor of Tenant or
any subtenant). Notwithstanding anything to the contrary in this Lease, if
Tenant or any proposed Transferee claims that Landlord has unreasonably withheld
or delayed its consent under this Article 10 or otherwise has breached or acted
unreasonably under this Article 10, their sole remedies shall be a declaratory
judgment and an injunction for the relief sought without any monetary damages.
     Notwithstanding anything to the contrary contained in this Article, neither
(i) (A) an assignment or subletting of all or a portion of the Premises to an
entity which is controlled by, controls or is under common control with Tenant,
or (B) an assignment or subletting of all or a

-20-



--------------------------------------------------------------------------------



 



portion of the Premises to a purchaser of all or substantially all of the assets
of Tenant or of an entity which is controlled by, controls or is under common
control with Tenant, nor (ii) a transfer, by operation of law or otherwise, in
connection with the merger, consolidation or other reorganization of Tenant or
of an entity which is controlled by, controls or is under common control with
Tenant shall be subject to Landlord’s consent nor payment of a Transfer Premium
(collectively, such entities, purchasers, and parties shall be referred to
herein collectively or individually as an “Affiliate”), provided that Tenant
shall provide Landlord with at least thirty (30) days prior written notice of
any such assignment, purchase, transfer, sublease, action, or use. For purposes
of this Lease, “control” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person or entity, or majority ownership of any sort, whether through the
ownership of voting securities, by contract or otherwise. Any assignments or
subleases pursuant to clause (i) and/or (ii) of this paragraph are hereinafter
sometimes referred to as “Permitted Transfers.” Notwithstanding anything to the
contrary set forth above, any assignment or sublease of the Lease shall not
thereby waive any of Landlord’s rights under this Lease or any extensions
thereof, as to Tenant, or as to any assignee or sublessee.
ARTICLE 16 — Damage or Destruction
     If the Project is damaged by fire or other insured casualty, the damage,
including all tenant improvements and Alterations, shall be repaired by
Landlord, provided such repairs can, in Landlord’s reasonable opinion (certified
by Landlord’s licensed contractor), be completed within two hundred seventy
(270) days after the necessity for repairs as a result of such damage becomes
known to Landlord without the payment of overtime or other premiums, and until
such repairs are completed (with a reasonable amount of time for Tenant to
reoccupy the Premises, provided, however, that such reoccupancy period shall not
give rise to rent abatement if such period extended beyond the date Landlord no
longer receives rental income insurance proceeds on account thereof) rent shall
be abated in proportion to the part of the Premises which is unusable by Tenant
in the conduct of its business (but there shall be no abatement of rent by
reason of any portion of the Premises being unusable for a period equal to one
(1) day or less). However, if the damage is due to the fault or neglect of
Tenant, its employees, agents, contractors, guests, invitees and the like, there
shall be no abatement of rent, unless and to the extent Landlord receives or is
entitled to receive rental income insurance proceeds. Upon the occurrence of any
damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under
Section 14(a)(ii)(A) above, provided that Landlord rebuilds Tenant’s
improvements and/or Alterations in the Premises (but only to the extent of such
proceeds). If repairs cannot, in Landlord’s reasonable opinion (certified by
Landlord’s licensed contractor), be completed within two hundred seventy
(270) days after the necessity for repairs as a result of such damage becomes
known to Landlord without the payment of overtime or other premiums, Tenant may
elect to terminate this Lease within fifteen (15) days after receipt of
Landlord’s notice (“Tenant’s Termination Period”). Landlord agrees to use its
commercially reasonable efforts to provide written notice to Tenant of the
estimated date by which repairs can be completed within sixty (60) days
following the date of such damage or destruction. If Tenant does not elect to
terminate this Lease, Landlord may, at its option, either (i) make them in a
reasonable time and, subject to the provisions set forth below, in such event
this Lease shall continue in effect and the rent shall be abated, if at all, in
the manner provided in this Article 16, or (ii) elect not to effect such repairs
and instead terminate this Lease, by notifying Tenant in writing of such
termination by the later of (i) fifteen (15) days after the end of Tenant’s
Termination Period, or (ii) sixty (60) days after Landlord learns of the
necessity for repairs as a result of damage, such notice to include a
termination date giving Tenant sixty (60) days to vacate the Premises.
     In addition, notwithstanding anything to the contrary contained in this
Article 16, if pursuant to the foregoing paragraph Landlord has commenced
reconstruction of the Premises but fails to complete such repairs within ninety
(90) days following such 270-day (or such longer period as Landlord shall have
indicated that the repairs would take), subject to events of Force Majeure (not
to exceed ninety (90) days), Tenant may elect to terminate this Lease within
fifteen (15) days after the expiration of such 90-day period.
     Finally, if the Premises or the Project is damaged to any substantial,
material extent during the last twelve (12) months of the Term and Tenant elects
not to exercise any existing

-21-



--------------------------------------------------------------------------------



 



renewal option in its favor (which has not been previously waived or expired),
then notwithstanding anything contained in this Article 16 to the contrary,
Landlord and/or Tenant shall have the option to terminate this Lease by giving
written notice to the other party of the exercise of such option within sixty
(60) days after the parties learn of the necessity for repairs as the result of
such damage. A total destruction of the Project shall automatically terminate
this Lease. Except as provided in this Article 16 (including any right Tenant
may have to terminate this Lease in accordance with the terms of this
Article 16), there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business or property
arising from such damage or destruction or the making of any repairs,
alterations or improvements in or to any portion of the Project or the Premises
or in or to fixtures, appurtenances and equipment therein as a result of such
damage or destruction. Tenant understands that Landlord will not carry insurance
of any kind on Tenant’s furniture, furnishings, trade fixtures or equipment, and
that Landlord shall not be obligated to repair any damage thereto or replace the
same. Except for proceeds relating to Tenant’s furniture, furnishings, trade
fixtures and equipment, Tenant acknowledges that Tenant shall have no right to
any proceeds of insurance relating to property damage. Tenant and Landlord
hereby irrevocably waive and release their rights under the provisions of
Sections 1932 and 1933 of the California Civil Code.
ARTICLE 17 — Subordination
     This Lease is subject and subordinate to all existing ground or underlying
leases, mortgages and deeds of trust which affect the Property or the Project,
including all renewals, modifications, consolidations, replacements and
extensions thereof; provided, however, if the lessor under any such lease or the
holder or holders of any such mortgage or deed of trust shall advise Landlord
that they desire or require this Lease to be prior and superior thereto, upon
written request of Landlord to Tenant, Tenant agrees to promptly execute,
acknowledge and deliver any and all commercially reasonable documents or
instruments which Landlord or such lessor, holder or holders deem necessary or
desirable for purposes thereof. Landlord shall have the right to cause this
Lease to be and become and remain subject and subordinate to any and all ground
or underlying leases, mortgages or deeds of trust which may hereafter be
executed covering the Premises, the Project or the property or any renewals,
modifications, consolidations, replacements or extensions thereof, for the full
amount of all advances made or to be made thereunder and without regard to the
time or character of such advances, together with interest thereon and subject
to all the terms and provisions thereof; provided, however, that notwithstanding
anything to the contrary contained in this Lease, as a condition precedent to
Tenant’s obligation to be bound by this Article 17, Landlord obtains from the
lender or other party in question a commercially reasonable form of a written
non-disturbance agreement in favor of Tenant to the effect that such lender or
other party will not disturb Tenant’s right of possession under this Lease if
Tenant is not then or thereafter in breach of any covenant or provision of this
Lease, beyond all applicable notice and cure periods. Tenant agrees, within ten
(10) business days after Landlord’s written request therefor, to execute,
acknowledge and deliver upon request any and all commercially reasonable
documents or instruments requested by Landlord or necessary or proper to assure
the subordination of this Lease to any such mortgages, deed of trust, or
leasehold estates. If Tenant receives a commercially reasonable non-disturbance
agreement, Tenant agrees that in the event any proceedings are brought for the
foreclosure of any mortgage or deed of trust or any deed in lieu thereof, to
attorn to the purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof as so requested to do so by such purchaser and to
recognize such purchaser as the lessor under this Lease; Tenant shall, within
ten (10) business days after request execute such further commercially
reasonable instruments or assurances as such purchaser may reasonably deem
necessary to evidence or confirm such attornment. Tenant agrees to provide
copies of any notices of Landlord’s default under this Lease to any mortgagee or
deed of trust beneficiary whose address has been provided to Tenant. Without
limiting the foregoing, Tenant hereby acknowledges and agrees that the form
subordination, non-disturbance and attornment agreement attached as Exhibit “F”
hereto shall be deemed commercially reasonable and acceptable for purposes of
this Article 17.
ARTICLE 18 — Eminent Domain
     If more than (a) twenty-five percent (25%) of the Premises or (b) five
percent (5%) of the parking spaces within the Project serving the Premises (and
Landlord is unable, within six (6) months, to provide reasonably comparable
parking spaces such that Tenant shall have the use of

-22-



--------------------------------------------------------------------------------



 



at least ninety-five percent (95%) of the number of parking spaces referenced in
Article 1.I. of the Basic Lease Provisions above) shall be taken under power of
eminent domain, or are sold, transferred or conveyed in lieu thereof (a
“Taking”), Landlord and Tenant shall each have the option to terminate this
Lease upon ninety (90) days’ written notice to the other party, provided such
notice is given no later than one hundred eighty (180) days after the date of
such Taking. In the event of any Taking, whether total or partial, Tenant shall
have the right to claim and recover from the condemning authority such
compensation as may be separately awarded or recoverable by Tenant in a separate
proceeding for loss of its business fixtures, or equipment belonging to Tenant
immediately prior to the Taking, so long as the same does not diminish any award
to which Landlord is entitled or the “bonus value” of the leasehold estate. The
balance of any condemnation award shall belong to Landlord except as provided
below, and Tenant shall have no further right to recover from Landlord or the
condemning authority for any claims arising out of such Taking, provided that
Tenant shall have the right to make a separate claim in the condemnation
proceeding, as long as the award payable to Landlord is not reduced thereby, for
the taking of the unamortized (using the initial Term of this Lease as the
amortization period) value of any tenant improvements paid for by Tenant which
are not removed by Tenant. In the event Tenant recovers compensation from the
condemning authority on account of the “bonus value” of the leasehold estate,
Tenant agrees to pay to Landlord, within ten (10) days following Tenant’s
receipt of said compensation, an amount equal to fifty percent (50%) of the
total sum so recovered by Tenant. Tenant also agrees, upon request from
Landlord, to keep Landlord fully and promptly apprised of the status of any
efforts by Tenant to recover compensation from the condemning authority on
account of the “bonus value” of the leasehold estate. In the event of a partial
Taking described in this Article 18 which does not result in a termination of
this Lease, the rent shall be apportioned according to the ratio that the
rentable square footage of the part of the Premises remaining useable by Tenant
bears to the total rentable square footage of the Premises. Tenant hereby waives
any and all rights it might otherwise have pursuant to Section 1265.130 of the
California Code of Civil Procedure.
ARTICLE 19 — Default
     Each of the following acts or omissions of Tenant or of any guarantor of
Tenant’s performance hereunder, or occurrences, shall constitute an “Event of
Default”:
     (a) Failure or refusal to pay Basic Rental, Additional Rent or any other
amount to be paid by Tenant to Landlord hereunder within five (5) calendar days
after notice that the same was not paid when due or payable hereunder; said five
(5) day period shall be in lieu of, and not in addition to, the notice
requirements of Section 1161 of the California Code of Civil Procedure or any
similar or successor law;
     (b) Except as set forth in Subparagraphs (a) above and (c) through and
including (g) below, failure to perform or observe any other covenant or
condition of this Lease to be performed or observed within thirty (30) days
following written notice to Tenant of such failure, however, if the nature of
Tenant’s obligation is such that more than thirty (30) days are required for
performance, then Tenant shall not be in default if Tenant commences performance
within such thirty (30) day period and thereafter diligently prosecutes the same
to completion. Such thirty (30) day notice shall be in lieu of, and not in
addition to, any law required under Section 1161 of the California Code of Civil
Procedure or any similar or successor law;
     (c) Intentionally omitted;
     (d) The taking in execution or by similar process or law (other than by
eminent domain) of the estate hereby created;
     (e) The filing by Tenant or any guarantor hereunder in any court pursuant
to any statute of a petition in bankruptcy or insolvency or for reorganization
or arrangement for the appointment of a receiver of all or a portion of Tenant’s
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty
(30) days after commencement of such proceeding or the

-23-



--------------------------------------------------------------------------------



 



appointment of such trustee or receiver; or the making by Tenant or any
guarantor hereunder of an assignment for the benefit of creditors. Tenant hereby
stipulates to the lifting of the automatic stay in effect and relief from such
stay for Landlord in the event Tenant files a petition under the United States
Bankruptcy laws, for the purpose of Landlord pursuing its rights and remedies
against Tenant and/or a guarantor of this Lease;
     (f) Tenant’s failure to cause to be released or a bond posted over any
mechanics liens filed against the Premises or the Project within twenty
(20) days after the date the same shall have been filed or recorded; or
     (g) Tenant’s failure to observe or perform according to the provisions of
Articles 17 or 25 within five (5) business days after notice from Landlord
stating that failure will be deemed an Event of Default (which five (5) business
day notice period shall be in addition to the notice and response periods
provided to Tenant in said Articles 17 and 25).
ARTICLE 20 — Remedies
     (a) Upon the occurrence of an Event of Default under this Lease as provided
in Article 19 hereof, Landlord may exercise all of its remedies as may be
permitted by law, including, but not limited to, the remedy provided by
Section 1951.4 of the California Civil Code, and including, without limitation,
terminating this Lease, re-entering the Premises and removing all persons and
property therefrom, which property may be stored by Landlord at a warehouse or
elsewhere at the risk, expense and for the account of Tenant. If Landlord elects
to terminate this Lease, Landlord shall be entitled to recover from Tenant the
aggregate of all amounts permitted by law, including, but not limited to (i) the
worth at the time of the amount of any unpaid rent which had been earned at the
time of such termination; plus (ii) the worth at the time of award of the amount
by which the unpaid rent which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Tenant proves
could have been reasonably avoided; plus (iii) the worth at the time of award of
the amount by which the unpaid rent for the balance of the Lease Term after the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, and (v) at Landlord’s election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by applicable law. The term “rent” as used in this Article 20(a) shall
be deemed to be and to mean all sums of every nature required to be paid by
Tenant pursuant to the terms of this Lease, whether to Landlord or to others. As
used in Items (i) and (ii), above, the “worth at the time of award” shall be
computed by allowing interest at the rate set forth in Item (e), below, but in
no case greater than the maximum amount of such interest permitted by law. As
used in Item (iii), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
     (b) Nothing in this Article 20 shall be deemed to affect Landlord’s right
to indemnification for liability or liabilities arising prior to the termination
of this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.
     (c) Notwithstanding anything to the contrary set forth herein, to the
extent allowed under applicable law, Landlord’s re-entry to perform acts of
maintenance or preservation of or in connection with efforts to relet the
Premises or any portion thereof, or the appointment of a receiver upon
Landlord’s initiative to protect Landlord’s interest under this Lease shall not
terminate Tenant’s right to possession of the Premises or any portion thereof
and, until Landlord does elect to terminate this Lease, this Lease shall
continue in full force and effect, and Landlord may enforce all of Landlord’s
rights and remedies hereunder including, without limitation, the remedy
described in California Civil Code Section 1951.4 (lessor may continue lease in
effect after lessee’s breach and recover rent as it becomes due, if lessee has
the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

-24-



--------------------------------------------------------------------------------



 



     (d) All rights, powers and remedies of Landlord hereunder and under any
other agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one (1) or more
rights or remedies shall not impair Landlord’s right to exercise any other right
or remedy.
     (e) Any amount due from Tenant to Landlord under this Lease which is not
paid when due shall bear interest at the lower of ten percent (10%) per annum or
the maximum lawful rate of interest from the due date until paid, unless
otherwise specifically provided herein, but the payment of such interest shall
not excuse or cure any default by Tenant under this Lease. In addition to such
interest: (i) if Base Rent is not paid on or before the fifth (5th) day of the
calendar month for which the same is due, a late charge equal to three percent
(3%) of the amount overdue (which shall be increased to five percent (5%) of the
amount overdue commencing upon the second (2nd) such occurrence in any Lease
Year) or $500, whichever is greater, shall be immediately due and owing and
shall accrue for each calendar month or part thereof until such rental,
including the late charge, is paid in full, which late charge Tenant hereby
agrees is a reasonable estimate of the damages Landlord shall suffer as a result
of Tenant’s late payment and (ii) an additional charge of $25 shall be assessed
for any check given to Landlord by or on behalf of Tenant which is not honored
by the drawee thereof; which damages include Landlord’s additional
administrative and other costs associated with such late payment and unsatisfied
checks and the parties agree that it would be impracticable or extremely
difficult to fix Landlord’s actual damage in such event. Such charges for
interest and late payments and unsatisfied checks are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
or all of Landlord’s rights or remedies under any other provision of this Lease.
     (f) If Landlord elects to terminate this Lease on account of any default by
Tenant, as set forth in this Article 20, Landlord shall have the right to
terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord’s sole discretion, succeed to Tenant’s interest in such
subleases, licenses, concessions or arrangements. In the event of Landlord’s
election to succeed to Tenant’s interest in any such subleases, licenses,
concessions or arrangements, Tenant shall, as of the date of notice by Landlord
of such election, have no further right to or interest in the rent or other
consideration receivable thereunder, except as provided by law in calculating
damages.
     (g) Landlord shall not be in default under this Lease unless Landlord fails
to perform obligations required of Landlord within thirty (30) days after
written notice is delivered by Tenant to Landlord and to the holder of any
mortgages or deeds of trust (collectively, “Lender” covering the Premises whose
name and address shall have theretofore been furnished to Tenant in writing,
specifying the obligation which Landlord has failed to perform; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord or Lender commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.
ARTICLE 21 — Transfer of Landlord’s Interest
     In the event of any transfer or termination of Landlord’s interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed in lieu
of foreclosure, or otherwise, whether voluntary or involuntary, and provided
said transferee (other than a creditor of Landlord) assumes Landlord’s
obligations under this Lease in writing, Landlord shall be automatically
relieved of any and all obligations and liabilities on the part of Landlord
accruing from and after the date of such transfer or termination, including
furthermore without limitation the obligation of Landlord under Article 4 above
and California Civil Code 1950.7 to return any security deposit, provided said
security deposit is transferred (or otherwise credited) to and accepted by said
transferee in writing. Subject to Article 17, Tenant agrees to attorn to the
transferee upon any such transfer and to recognize such transferee as the lessor
under this Lease and Tenant shall, within fifteen (15) business days after
request, execute such further

-25-



--------------------------------------------------------------------------------



 



commercially reasonable instruments or assurances as such, transferee may
reasonably deem necessary to evidence or confirm such attornment.
ARTICLE 22 — Broker
     In connection with this Lease, Landlord and Tenant each warrants and
represents that it has had dealings only with firms set forth in Article 1.H. of
the Basic Lease Provisions and that it knows of no other person or entity that
is or might be entitled to a commission, finder’s fee or other like payment in
connection herewith. Landlord and Tenant hereby indemnify and agree to hold the
other, the other’s agents, partners, representatives, officers, affiliates,
shareholders, employees, successors and assigns harmless from and against any
and all loss, liability and expenses that the other may incur should such
warranty and representation prove incorrect, inaccurate or false. Landlord
agrees to pay a brokerage commission to the firms set forth in Article 1.H
pursuant to the terms of a separate agreement.
ARTICLE 23 — Parking
     Tenant shall have the right to utilize, commencing on the Commencement Date
and continuing through the expiration or earlier termination of the Term, the
number of unreserved parking spaces set forth in Article 1.I of the Basic Lease
Provisions, which parking spaces shall pertain to the Project parking facility,
at no charge to Tenant Tenant shall abide by all reasonable rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility where the parking spaces are located, including any
sticker or other identification system established by Landlord, and Tenant shall
use commercially reasonable efforts to cause Tenant’s employees and visitors
comply with such rules and regulations. Landlord specifically reserves the right
to change the size, configuration, design, layout and all other aspects of the
Project parking facility at any time so long as the total number of parking
spaces available to Tenant is not materially diminished at any time (subject to
changes consistent with the requirements of applicable governmental authorities)
and Tenant’s use and enjoyment of the parking area is not materially and
adversely affected. In addition, Landlord reserves the right, from time to time,
to designate the location of that portion of the parking spaces allocated to
Tenant which are located on the 2767 Parcel. Landlord may delegate its
responsibilities hereunder to a parking operator or a lessee of the parking
facility in which case such parking operator or lessee shall have all the rights
of control attributed hereby to the Landlord. The parking spaces rented by
Tenant pursuant to this Article 13 are provided to Tenant solely for use by
Tenant’s own personnel and such spaces may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval.
Landlord shall use its commercially reasonable efforts to enforce the provisions
of the other tenant leases in the Project in the event that any other tenant
infringes, in violation of the applicable provisions of such other tenant’s
lease, on Tenant’s parking rights set forth herein so as to materially and
aversely affect Tenant’s use and enjoyment of the parking area.
ARTICLE 24 — Waiver
     No waiver by Landlord or Tenant of any provision of this Lease shall be
deemed to be a waiver of any other provision hereof or of any subsequent breach
by the other party of the same or any other provision. No provision of this
Lease may be waived by Landlord or Tenant, except by an instrument in writing
executed by Landlord or Tenant, as applicable. Landlord’s or Tenant’s consent to
or approval of any act by the other party requiring such party’s consent or
approval shall not be deemed to render unnecessary the obtaining of such party’s
consent to or approval of any subsequent act of the other party, whether or not
similar to the act so consented to or approved. No act or thing done by Landlord
or Landlord’s agents during the Term of this Lease shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such surrender shall
be valid unless in writing and signed by Landlord. The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent. Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other

-26-



--------------------------------------------------------------------------------



 



instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord’s right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord’s rights. Payment by Tenant of any amount due and owing hereunder shall
not constitute a waiver of any preceding breach by Landlord of any of the terms,
covenant or condition of this Lease. Failure by Landlord or Tenant to enforce
any of the terms, covenants or conditions of this Lease for any length of time
shall not be deemed to waive or decrease the right of Landlord or Tenant, as
applicable, to insist thereafter upon strict performance by the other party.
ARTICLE 25 — Estoppel Certificate
     Landlord or Tenant shall, at any time and from time to time, upon not less
than ten (10) business days’ prior written notice from the requesting party,
execute, acknowledge and deliver to the requesting party a statement in writing
certifying the following information (but not limited to the following
information in the event further information is reasonably requested by the
requesting party): (a) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force, and effect); (b) the dates to
which the rental and other charges are paid in advance, if any; (c) the amount
of Tenant’s security deposit or other security, if any; and (d) acknowledging
that there are to the certifying party’s actual knowledge, no (i) uncured
defaults on the part of requesting party hereunder, and (ii) events or
conditions then in existence which, with the passage of time or notice or both,
would constitute a default on the part of the requesting party hereunder, or
specifying such defaults, events or conditions, if any are claimed. It is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Real
Property or investor in Landlord and any purchaser, material investor, lender or
adviser of Tenant. Tenant’s or Landlord’s failure to deliver such statement
within such time shall constitute an admission by Tenant or Landlord, as
applicable, that all statements contained therein are true and correct. Landlord
and Tenant agree to execute all commercially reasonable documents required in
accordance with this Article 25 within ten (10) business days after delivery of
said documents.
ARTICLE 26 — Liability of Landlord
     Notwithstanding anything in this Lease to the contrary, any remedy of
Tenant for the collection of a judgment (or other judicial process) requiring
the payment of money by Landlord in the event of any default by Landlord
hereunder or any claim, cause of action, obligation, contractual statutory or
otherwise by Tenant against Landlord concerning, arising out of or relating to
any matter relating to this Lease and all of the covenants and conditions or any
obligations, contractual, statutory, or otherwise set forth herein, shall be
limited solely and exclusively to the interest of Landlord in and to the
Project, including, but not limited to, all rental income, net sales,
condemnation awards and any insurance proceeds which Landlord receives which are
not used to repair or rebuild the Project. No other property or assets of
Landlord, or any member, officer, director, shareholder, partner, trustee,
agent, servant or employee of Landlord (“Representative”) shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, Landlord’s obligations to Tenant,
whether contractual, statutory or otherwise, the relationship of Landlord and
Tenant hereunder, or Tenant’s use or occupancy of the Premises. Notwithstanding
any contrary provision herein, neither Landlord nor any Landlord Representative
nor Tenant shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s or Landlord’s business, as applicable, including but
not limited to, loss of profits, loss of revenues, loss of business opportunity,
loss of goodwill or loss of use, in each case, however occurring (provided that
in no event shall such limitation of liability limit any of Landlord’s remedies
under Article 20(a) above).
ARTICLE 27 — Inability to Perform
     Except for monetary obligations of each party hereunder, this Lease and the
obligations of Tenant or Landlord hereunder shall not be affected or impaired
because Landlord or Tenant is

-27-



--------------------------------------------------------------------------------



 



unable to fulfill any of its obligations hereunder or is delayed in doing so, if
such inability or delay is caused by reason of any prevention, delay, stoppage
due to strikes, lockouts, acts of God, or any other cause previously, or at such
time, beyond the reasonable control or anticipation of Landlord or Tenant
(collectively, a “Force Majeure”), and Landlord’s or Tenant’s obligation under
this Lease shall be forgiven and suspended by any such Force Majeure.
ARTICLE 28 — Hazardous Waste
     (a) Tenant shall not cause or permit any Hazardous Material (as defined in
Article 28(d) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees, except for normal
qualities of Hazardous Materials as are ordinarily and customarily used in the
operation of Tenant’s business and in accordance with all Environmental Laws.
Tenant indemnifies Landlord from and against any breach by Tenant of the
obligations stated in the preceding sentence, and agrees to defend and hold
Landlord harmless from and against any and all claims, judgments, damages,
penalties, fines, costs, liabilities, or losses (collectively “Claims”)
(including, without limitation, diminution in value of the Project, damages for
the loss or restriction or use of rentable or usable space or of any amenity of
the Project, damages arising from any adverse impact or marketing of space in
the Project, and sums paid in settlement of claims, attorney’s fees, consultant
fees, and expert fees) which arise during or after the Term of this Lease as a
result of such breach by Tenant or Tenant’s agents, employees, contractors or
invitees. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any reasonable investigation of
site conditions or any cleanup, remedial, removal, or restoration work required
by any federal, state, or local governmental agency or political subdivision
because of Hazardous Material present in the soil or ground water on or under
the Project as a result of any item for which Tenant indemnifies Landlord
pursuant to this Article 28. Without limiting the foregoing, if the presence of
any Hazardous Material on the Project caused by Tenant results in any
contamination of the Project and subject to the provisions of Articles 9, 10 and
11, hereof, Tenant shall promptly take all actions at its sole expense as are
necessary to return the Project to the condition existing prior to the
introduction of any such Hazardous Material and the contractors to be used by
Tenant for such work must be approved by Landlord, which approval shall not be
unreasonably withheld so long as such actions would not potentially have any
material adverse long-term or short-term effect on the Project and so long as
such actions do not materially interfere with the use and enjoyment of the
Project by the other tenants thereof. Tenant’s obligations under this Section
28(a) shall survive the expiration or earlier termination of this Lease.
     (b) Landlord and Tenant acknowledge that Landlord may become legally liable
for the costs of complying with Laws (as defined below) relating to Hazardous
Material which are not the responsibility of Landlord or the responsibility of
Tenant, including the following: (i) Hazardous Material present in the soil or
ground water on the Project of which Landlord has no knowledge as of the
effective date of this Lease; (ii) a change in Laws which relate to Hazardous
Material which make that Hazardous Material which is present on the Real
Property as of the effective date of this Lease, whether known or unknown to
Landlord, a violation of such new Laws; (iii) Hazardous Material that migrates,
flows, percolates, diffuses, or in any way moves on to, or under, the Project
after the effective date of this Lease; or Hazardous Material present on or
under the Project as a result of any discharge, dumping or spilling (whether
accidental or otherwise) on the Project by other lessees of the Project or their
agents, employees, contractors, or invitees, or by others.
     (c) It shall not be unreasonable for Landlord to withhold its consent to
any proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee’s actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.
     (d) As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material”

-28-



--------------------------------------------------------------------------------



 



includes, without limitation, any material or substance which is (i) defined as
“Hazardous Waste”, “Extremely Hazardous Waste”, or “Restricted Hazardous Waste”
under Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140 of
the California Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste
Control Law); (ii) defined as a “Hazardous Substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substance Account Act); (iii) defined as a
“Hazardous Material”, “Hazardous Substance”, or “Hazardous Waste” under
Section 25501 of the California Health and Safety Code, Division 20,
Chapter 6.95 (Hazardous Materials Release Response Plans and Inventory);
(iv) defined as a “Hazardous Substance” under Section 25281 of the California
Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage of
Hazardous Substances); (v) petroleum; (vi) asbestos; (vii) listed under
Article 9 or defined as “Hazardous” or “Extremely Hazardous” pursuant to
Article 11 of Title 22 of the California Administrative Code, Division 4,
Chapter 20; (viii) designated as a “Hazardous Substance” pursuant to Section 311
of the Federal Water Pollution Control Act (33 U.S.C. Section 1317);
(ix) defined as a “Hazardous Waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq. (42
U.S.C. Section 6903); or (x) defined as a “Hazardous Substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq. (42 U.S.C. Section 9601).
     (e) As used herein, the term “Environmental Laws” means any applicable
federal, state or local law, ordinance, or regulation relating to any Hazardous
Material affecting the Project, including, without limitation, the laws,
ordinances, and regulations referred to in Article 28 (d) above.
ARTICLE 29 — Surrender of Premises: Removal of Property
     (a) The voluntary or other surrender of this Lease by Tenant to Landlord,
or a mutual termination hereof, shall not work a merger, and shall at the option
of Landlord, operate as an assignment to it of any or all subleases or
subtenancies affecting the Premises.
     (b) Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in as good order and condition as when received, reasonable
wear and tear, damage and destruction, repairs which are Landlord’s obligation
and approved Alterations which Landlord has not required Tenant to remove
excepted, and shall, without expense to Landlord, remove or cause to be removed
from the Premises all debris and rubbish, all furniture, equipment, business and
trade fixtures, free-standing cabinet work, moveable partitioning and other
articles of personal property owned by Tenant or installed or placed by Tenant
at its own expense in the Premises (other than voice and data cabling installed
as part of the initial tenant improvements), and all similar articles of any
other persons claiming under Tenant unless Landlord exercises its option to have
any subleases or subtenancies assigned to it, and Tenant shall repair all damage
to the Premises resulting from the installation and removal of such items to be
removed.
     (c) Whenever Landlord shall re-enter the Premises as provided in Article 12
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease (or within
forty-eight (48) hours after a termination of this Lease by reason of Tenant’s
default), as provided in this Lease, shall be considered abandoned, and Landlord
may remove and store any or all of such items and dispose of the same in any
manner or store the same in a public warehouse or elsewhere for the account and
at the expense and risk of Tenant, and if Tenant shall fail to pay the cost of
storing any such property after it has been stored for a period of thirty
(30) days or more, Landlord may sell any or all of such property at public or
private sale, in such manner and at such times and places as Landlord, in its
sole discretion, may deem proper, without notice or to demand upon Tenant, for
the payment of all or any part of such charges or the removal of any such
property, and shall apply the proceeds of such sale as follows: first, to the
cost and expense of such sale, including reasonable attorney’s fees for services
rendered; second, to the payment of the cost of or charges for storing any such
property; third, to the payment of any other sums of money which may then or
thereafter be due to Landlord from Tenant under any of the terms hereof; and
fourth, the balance, if any, to Tenant.

-29-



--------------------------------------------------------------------------------



 



     (d) All fixtures Alterations and/or appurtenances attached (other than by
means of bolting to a wall) to or built into the Premises prior to or during the
Term of the Lease, whether by Landlord or Tenant and whether at the expense of
Landlord or Tenant, or of both, shall be and remain part of the Premises and
shall not be removed by Tenant at the end of the Term unless otherwise expressly
provided for in this Lease or unless such removal is required by Landlord
pursuant to the provisions of Article 9 above. Such fixtures Alterations,
additions, improvements and/or appurtenances shall include, but not be limited
to all floor coverings, drapes, paneling, built-in cabinetry, molding, doors,
vaults (including vault doors), plumbing systems, electrical systems, lighting
systems, silencing equipment, all fixtures and outlets for the systems mentioned
above, and any special flooring or ceiling installations.
ARTICLE 30 — Miscellaneous
     (a) Severability; Entire Agreement. Any provision of this Lease which shall
prove to be invalid, void, or illegal shall in no way affect, impair or
invalidate any other provision hereof, and any such other provisions shall
remain in full force and effect. This Lease and the exhibits and any Addendum
attached hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof, and no prior agreement or understanding
pertaining to any such matter shall be effective for any purpose. No provision
of this Lease may be amended or supplemented except by an agreement in writing
signed by the parties hereto or their successor-in-interest.
     (b) Attorney’s Fees.
          (i) In any action to enforce the terms of this Lease or any dispute in
connection therewith, including any suit by Landlord for the recovery of rent or
possession of the Premises, the losing party shall pay the successful party a
reasonable sum for attorney’s fees and costs in such suit and such attorneys’
fees and costs shall be deemed to have accrued prior to the commencement of such
action and shall be paid whether or not such action is prosecuted to judgment.
          (ii) Should Landlord, without fault on Landlord’s part, be made a
party to any litigation instituted by Tenant (except if directly against
Landlord) or by any third party against Tenant, or by or against any person
holding under or using the Premises by license of Tenant, or for the foreclosure
of any lien for labor or material furnished to or for Tenant or any such other
person or otherwise arising out of or resulting from any act or transaction of
Tenant or of any such other person, Tenant covenants to save and hold Landlord
harmless from any judgment rendered against Landlord or the Premises or any part
thereof and from all costs and expenses, including reasonable attorney’s fees
incurred by Landlord in connection with such litigation. Should Tenant, without
fault on Tenant’s part, be made a party to any litigation instituted by Landlord
(except if directly against Tenant) or by any third party against Landlord, or
otherwise arising out of or resulting from any act or transaction of Landlord,
Landlord covenants to save and hold Tenant harmless from any judgment rendered
against Tenant and from all costs and expenses, including reasonable attorney’s
fees incurred by Tenant in connection with such litigation.
          (iii) When legal services are rendered by an attorney at law who is an
employee of a party, attorney’s fees incurred by that party shall be deemed to
include an amount based upon the number of hours spent by such employee on such
matters multiplied by an appropriate billing rate determined by taking into
consideration the same factors, including but not limited by, the importance of
the matter, time applied, difficulty and results, as are considered when an
attorney not in the employ of a party is engaged to render such service.
     (c) Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease.
     (d) Headings; Joint and Several. The article headings contained in this
Lease are for convenience only and do not in any way limit or amplify any term
or provision hereof. The terms “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular, the neuter shall include the
masculine and feminine genders and the obligations herein imposed upon

-30-



--------------------------------------------------------------------------------



 



Tenant shall be joint and several as to each of the persons, firms or
corporations of which Tenant may be composed.
     (e) Reserved Area. Except as expressly set forth herein, Tenant hereby
acknowledges and agrees that the exterior walls of the Premises and the area
between the finished ceiling of the Premises and the slab of the floor of the
Project there above have not been demised hereby, and the use thereof, together
with the right to install, maintain, use, repair and replace pipes, ducts,
conduits and wires leading through, under or above the Premises in locations
which will not materially interfere with Tenant’s use of the Premises and
serving other parts of the Project, are hereby excepted and reserved unto
Landlord.
     (f) No Option. The submission of this Lease by Landlord, its agent or
representative for examination or execution by Tenant does not constitute an
option or offer to Lease the Premises upon the terms and conditions contained
herein or a reservation of the Premises in favor of Tenant, it being intended
hereby that this Lease shall only become effective upon the execution hereof by
Landlord and delivery of a fully executed lease to Tenant.
     (g) Use of Project Name; Improvements. Tenant shall not be allowed to use
the name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise in a manner
which impairs the image of the Development or the reputation of Landlord, as
reasonably determined by Landlord. If Landlord reasonably determines that Tenant
has violated the terms of the preceding sentence, Landlord shall inform Tenant
in writing of such violation and Tenant shall immediately cease such violating
use of the name, picture or representation of the Project. If Tenant fails to
cease such violating use within five (5) days following such written notice from
Landlord, such failure shall constitute a material default under this Lease. In
the event that Landlord undertakes any additional improvements on the Real
Property, including but not limited to new construction or renovation or
additions to the existing improvements, Landlord shall not be liable to Tenant
for any noise, dust, vibration or interference with, so as long as the same does
not materially and adversely affect Tenant’s access to the Premises or Tenant’s
use and enjoyment of the Premises.
     (h) Rules and Regulations. Tenant shall observe faithfully and comply
strictly with the Rules and Regulations attached to this Lease as Exhibit “B”
and made a part hereof, and such other non-discriminatory rules and regulations
as Landlord may from time to time reasonably adopt for the safety, care and
cleanliness of the Project, the facilities thereof, or the preservation of good
order therein, so long as such non-discriminatory rules and regulations do not
materially and adversely affect Tenant’s use and enjoyment of the Premises.
Landlord shall not be liable to Tenant for violation of any such rules and
regulations, or for the breach of any covenant or condition in any Lease by any
other tenant in the Project. A waiver by Landlord of any rule or regulation for
any other tenant shall not constitute nor be deemed a waiver of the rules or
regulations for this Tenant.
     (i) Quiet Possession. Upon Tenant’s paying the Basic Rent, Additional Rent
and other sums provided hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant’s part to be observed and
performed hereunder within all applicable notice and cure periods, Tenant shall
have quiet possession of the Premises for the entire Term hereof, subject to all
of the provisions of this Lease.
     (j) Rent. All payments required to be made hereunder to Landlord shall be
deemed to be rent, whether or not described as such.
     (k) Successors and Assigns. Subject to the provisions of Article 15 hereof,
all of the covenants, conditions and provisions of this Lease shall be binding
upon and shall inure to the benefit of the parties hereto and their-respective
heirs, personal representatives, successors and assigns.
     (l) Notices. Any notice required or permitted to be given hereunder shall
be in writing and may be given by personal service evidenced by a signed receipt
or sent by registered or certified mail, return receipt requested, or via
overnight courier, and shall be effective upon proof of delivery, addressed to
Tenant at the Premises, with a copy to c/o Fremont General 2020 Santa Monica
Boulevard, 6th Floor, Santa Monica, CA 90404, Attn: Director of Facilities and

-31-



--------------------------------------------------------------------------------



 



Real Estate, or to Landlord at the management office for the Project with a copy
to Landlord, c/o Crown Realty & Development, Inc., 18201 Von Karman Avenue,
Suite 950, Irvine, California 92612, Attn: Property Management. Either party may
by notice to the other specify a different address for notice purposes. A copy
of all notices to be given to Landlord hereunder shall be concurrently
transmitted by Tenant to such party hereafter designated by notice from Landlord
to Tenant. Any notices sent by Landlord regarding or relating to eviction
procedures, including without limitation three day notices, may be sent by
regular mail, provided that a copy of the same is also sent by one of the
methods set forth above.
     (m) Right of Landlord to Perform. Except as otherwise expressly provided
herein, all covenants and agreements to be performed by Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of rent. If Tenant shall fail to pay any sum
of money, other than rent, required to be paid by it hereunder or shall fail to
perform any other act on its part to be performed hereunder, and such failure
shall continue beyond all applicable notice and cure periods set forth in this
Lease, Landlord may, but shall not be obligated to, without waiving or releasing
Tenant from any obligations of Tenant, make any such payment or perform any such
other act on Tenant’s part to be made or performed as is in this Lease provided.
All sums so paid by Landlord and all reasonable incidental costs, together with
interest thereon at the lower of ten percent (10%) per annum or the maximum
lawful rate of interest from the date of such payment by Landlord until paid,
shall be payable to Landlord within 30 days of demand, and Tenant covenants to
pay any such sums, and Landlord shall have (in addition to any other right or
remedy of Landlord) the same rights and remedies in the event of the non-payment
thereof by Tenant as in the case of default by Tenant in the payment of the
rent.
     (o) Access, Changes in Project, Facilities, Name.
          (i) Except as expressly set forth herein, every part of the Project
except the inside surfaces of all walls, windows and doors bounding the Premises
(including exterior building walls, core corridor walls and doors and any core
corridor entrance), and any space in or adjacent to the Premises used for
shafts, stacks, pipes, conduits, fan rooms, ducts, electric or other utilities,
sinks or other building facilities, and the use thereof, as well as access
thereto through the Premises for the purposes of operation, maintenance,
decoration and repair, are reserved to Landlord.
          (ii) Tenant shall permit Landlord to install, use and maintain pipes,
ducts and conduits within the walls, columns and ceilings of the Premises.
          (iii) Landlord reserves the right, without incurring any liability to
Tenant therefor (except in cases of Landlord’s negligence or willful
misconduct), to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable, provided that Tenant’s ingress and egress and use and enjoyment of
its Premises and parking is not materially and adversely affected in any direct
way.
          (iv) Landlord may adopt any name for the Project, and Landlord
reserves the right to change the name or address of the Project at any time upon
three (3) months prior notice.
     (p) Signing Authority. Tenant hereby represents and warrants that Tenant is
a duly formed and existing entity qualified to do business in California, that
Tenant has full right and authority to execute and deliver this Lease, and that
each person signing on behalf of Tenant is authorized to do so. Landlord hereby
represents and warrants that Landlord is a duly formed and existing entity
qualified to do business in California, that Landlord has full right and
authority to execute and deliver this Lease, and that each person signing on
behalf of Landlord is authorized to do so.
     (q) Identification of Tenant.
          (i) If Tenant constitutes more than one person or entity, (A) each of
them shall be jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions and provisions of this
Lease to be kept, observed and performed by

-32-



--------------------------------------------------------------------------------



 



Tenant, (B) the term “Tenant” as used in this Lease shall mean and include each
of them jointly and severally, and (C) the act of or notice from, or notice or
refund to, or the signature of any one (1) or more of them, with respect to the
tenancy of this Lease, including, but not limited to, any renewal, extension,
expiration, termination or modification of this Lease, shall be binding upon
each and all of the persons or entities executing this Lease as Tenant with the
same force and effect as if each and all of them had so acted or so given or
received such notice or refund or so signed.
          (ii) If Tenant is a partnership (or is comprised of two or more
persons, individually and as co-partners of a partnership) or if Tenant’s
interest in this Lease shall be assigned to a partnership (or to two (2) or more
persons, individually and as co-partners of a partnership) pursuant to
Article 15 hereof (any such partnership and such persons hereinafter referred to
in this Article 30(q)(ii) as “Partnership Tenant”), the following provisions of
this Lease shall apply to such Partnership Tenant:
               (A) The liability of each of the parties comprising Partnership
Tenant shall be joint and several.
               (B) Each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by, any written instrument which
may hereafter be executed, changing, modifying or discharging this Lease, in
whole or in part, or surrendering all or any part of the Premises to the
Landlord, and by notices, demands, requests or other communication which may
hereafter be given, by Partnership Tenant or any of the parties comprising
Partnership Tenant or by the individual or individuals authorized to execute
this Lease on behalf of Partnership Tenant under Subparagraph (p) above.
               (C) Any bills, statements, notices, demands, requests or other
communications given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all such parties.
               (D) If Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed performance of all of the terms, covenants and conditions of this Lease
on Tenant’s part to be observed and performed.
               (E) Partnership Tenant shall give prompt notice to Landlord of
the admission of any such new partners, and, upon demand of Landlord, shall
cause each such new partner to execute and deliver to Landlord an agreement in
form satisfactory to Landlord, wherein each such new partner shall assume
performance of all of the terms, covenants and conditions of this Lease on
Partnership Tenant’s part to be observed and performed (but neither Landlord’s
failure to request any such agreement nor the failure of any such new partner to
execute or deliver any such agreement to Landlord shall terminate the provisions
of clause (D) of this Article 30 (q)(ii) or relieve any such new partner of
his/her obligations thereunder).
     (r) Intentionally Omitted.
     (s) Survival of Obligations. Any obligations of Landlord or Tenant
occurring prior to the expiration or earlier termination of this Lease shall
survive such expiration or earlier termination.
     (t) Confidentiality. Tenant and Landlord each acknowledge that the content
of this Lease, any financial information supplied by Tenant and/or its advisers,
any Direct Cost information made available to Tenant and/or its advisors and any
related documents are confidential information. Tenant and Landlord shall each
keep such confidential information strictly confidential and shall not disclose
such confidential information to any person or entity other than in the ordinary
course of Tenant’s business and to Tenant’s financial, legal and space planning
consultants and any brokers and proposed subtenants or assignees or Landlord’s
financial and legal consultants and any prospective purchases or lenders of the
Project, as applicable, or as otherwise required by law.

-33-



--------------------------------------------------------------------------------



 



     Without limiting the foregoing, except as may be required by subpoena or
other legal requirement or for the purposes of or except as may be reasonably
required in connection with the sale, re-leasing, financing or refinancing of
the Premises, all information learned by or disclosed to Landlord with respect
to Tenant’s business (including without limitation, a copy of this Lease and the
terms hereof and payments due hereunder) or information disclosed or discovered
during an entry by Landlord into the Premises, shall be kept strictly
confidential by Landlord, Landlord’s legal representatives, successors, assigns,
employees, servants and agents and shall not be used (except for Landlord’s
confidential internal purposes) or disclosed to others by Landlord, or
Landlord’s servants, agents, employees, legal representatives, successors or
assigns, without the express prior written consent of Tenant, which Tenant may
withhold in its sole and absolute discretion. Any and all information conveyed
to the media and/or the business community, whether in the form of informal or
formal discussion, press releases, direct mail or other broadly distributed
announcements regarding discussions, negotiations, lease signing, occupancy by
Tenant or such subsequent agreements between Tenant and Landlord concerning this
Lease shall be conveyed exclusively by Tenant (this includes any and all contact
with print or broadcast reports, as well as paid advertising).
     (u) Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California. No conflicts of law rules
of any state or country (including, without limitation, California conflicts of
law rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than California. Subject to the
terms of Article 38 below, (i) all controversies, claims, actions or causes of
action arising between the parties hereto and/or their respective successors and
assigns shall be brought, heard and adjudicated by the courts of the State of
California, with venue in the County of Orange, and (ii) each of the parties
hereto hereby consents to personal jurisdiction by the courts of the State of
California in connection with any such controversy, claim, action or cause of
action, and each of the parties hereto consents to service of process by any
means authorized by California law and consent to the enforcement of any
judgment so obtained in the courts of the State of California on the same terms
and conditions as if such controversy, claim, action or cause of action had been
originally heard and adjudicated to a final judgment in such courts. Each of the
parties hereto further acknowledges that the laws and courts of California were
freely and voluntarily chosen to govern this Lease and to adjudicate any claims
or disputes hereunder.
     (v) Exhibits and Addendum. The Exhibits and Addendum, if applicable,
attached hereto are incorporated herein by this reference as if fully set forth
herein.
     (w) Financial Statements. Tenant shall, when requested by Landlord from
time to time, furnish a true and correct financial statement of its financial
condition prepared by Tenant in the ordinary course of business. Any such
statement shall be provided only to the extent it exists, in the form that it
exists and conditioned upon Landlord executing a commercially reasonable
confidentiality agreement.
ARTICLE 31 — Option to Extend
     (a) Option Right Landlord hereby grants the Tenant named in this Lease
and/or its Affiliates (collectively, “Original Tenant”) two (2) options (each,
an “Option”) to extend the Lease Term for all or any portion of the then
existing Premises for two (2) consecutive periods of five (5) years each (each,
an “Option Term”) on the same terms and conditions set forth in this Lease,
except as modified by the terms set forth in this Article 31 below, which Option
shall be exercisable only by written notice delivered by Tenant to Landlord as
set forth below. If Tenant does not timely and properly exercise an Option
hereunder, then that Option and all subsequent Options shall be immediately null
and void, with no further force and effect. If Tenant fails to exercise its
first Option, then the second Option shall be immediately null and void, with no
further force and effect. The rights contained in this Article 31 shall be
personal to the Original Tenant and/or any assignee or sublessee pursuant to a
Permitted Transfer and may only be exercised by the Original Tenant and/or any
assignee or sublessee pursuant to a Permitted Transfer (and not any other
assignee, sublessee or other transferee of the Original Tenant’s interest in
this Lease) if the Original Tenant and/or any assignee or sublessee pursuant to
a Permitted Transfer occupies all or substantially all of the Premises as of the
date of Tenant’s Acceptance (as defined in Section 31(c) below).

-34-



--------------------------------------------------------------------------------



 



     (b) Option Rent. The Basic Rental payable by Tenant during each Option Term
(“Option Rent”) shall be as set forth below. The Option Rent during the first
Option Term shall be as set forth in Article l.C of the Basic Lease Provisions.
The Option Rent during the second Option Term shall equal ninety-five percent
(95%) of the then “Market Rent” (defined below). . “Market Rent” shall mean the
applicable Basic Rental (taking into account the Option Allowance defined below)
at which non-equity tenants, during the twelve (12) month period immediately
preceding the applicable Option Term, are leasing non-renewal, non-sublease,
non-encumbered, space comparable in size, location and quality to the Premises
(or First Offer Space defined below) for a term comparable to the Option Term
(or the term of Tenant’s lease of the First Offer Space) in an arm’s-length
transaction, which comparable space is located in the Project and
institutionally owned office buildings comparable to the Project in the north
Orange County office sub-market. The “Base Year” during each Option Term shall
be the calendar year in which such Option Term commences, and the “Direct Costs
Year” during each Option Term shall be the same period during subsequent years
as that used for the applicable Base Year. Landlord shall provide Tenant with an
“Option Allowance” for the first Option Term in an amount equal to Five and
No/100 Dollars ($5.00) per useable square foot for repainting and recarpeting
(“Tenant’s Option Work”), payable within thirty (30) days following the date of
the last to occur of the following conditions to such reimbursement: (i) the
completion of Tenant’s Option Work, and no liens or other encumbrances are filed
with respect to the Premises or the Project or any interest therein, and all
applicable lien periods have expired; or Tenant’s delivery to Landlord of
properly executed unconditional final mechanics’ lien releases in compliance
with California Civil Code Section 3262(d)(4) for labor rendered and materials
delivered to the Premises in connection with the Tenant’s Option Work and
(ii) the commencement of the paying of rent pursuant to the terms of this Lease
during such Option Term.
     (c) Exercise of Options. The Option shall be exercised by Tenant only in
the manner set forth herein. For the first Option Term and the Second Option
Term, (i) Tenant shall deliver written notice (“Option Notice”) to Landlord not
less than twelve (12) months prior to the then- current expiration date of the
Lease Term, stating that Tenant is exercising the Option, and (ii) Tenant shall
not be in default (beyond all applicable notice and cure periods) on the
delivery date of the Option Notice or Tenant’s Acceptance [defined below].
Additionally, with respect to the Second Option Term, the following provisions
shall apply. Within fifteen (15) business days of Landlord’s receipt of the
Option Notice for the second Option Term, Landlord shall deliver notice (“Option
Rent Notice”) to Tenant setting forth the Option Rent for the second Option
Term; and if Tenant desires to maintain its exercise of such Option in effect,
Tenant shall provide Landlord written notice within ten (10) business days after
receipt of the Option Rent Notice (‘Tenant’s Acceptance”) and upon, and
concurrent with such exercise, Tenant may, at its option, object to the Option
Rent contained in the Option Rent Notice. Tenant’s failure to deliver the Option
Notice (for either the first of second Option), or Tenant’s Acceptance (for the
second Option) on or before the dates specified above shall be deemed to
constitute Tenant’s election not to exercise such Option, and such Option shall
be null and void and of no further force or effect. If Tenant timely and
properly exercises the Option, the Lease Term shall be extended for the Option
Term upon all of the terms and conditions set forth in this Lease, except that
the Base Year and Basic Rental for the subject Option Term shall be as provided
in Article 31(b) above; provided, however, if Tenant, concurrently with Tenant’s
Acceptance, objects to the Option Rent contained in the Option Rent Notice for
the second Option Term, the parties shall follow the procedure and the Option
Rent shall be determined, as set form in Section 31(d) below.
     (d) Determination of Market Rent. If Tenant timely and appropriately
objects to the Market Rent in Tenant’s Acceptance, Landlord and Tenant shall
attempt to agree upon the Market Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant’s Acceptance (“Outside Agreement Date”), then the matter shall be
submitted to binding arbitration, in which case each party shall make a separate
determination of the Market Rent which shall be submitted to each other and to
arbitration in accordance with the following items (i) through (vii):
          (i) Landlord and Tenant shall each appoint, within ten (10) days of
the Outside Agreement Date, one arbitrator who shall by profession be a current
real estate broker or MAI appraiser of commercial properties in the immediate
vicinity of the Project, and who has been active in such field over the last
five (5) years. The determination of the arbitrators shall be

-35-



--------------------------------------------------------------------------------



 



limited solely to the issue of whether Landlord’s or Tenant’s submitted Market
Rent is the closest to the actual Market Rent as determined by the arbitrators,
taking into account the requirements of item (b), above.
          (ii) The two (2) arbitrators so appointed shall within five
(5) business days of the date of the appointment of the last appointed
arbitrator agree upon and appoint a third arbitrator who shall be qualified
under the same criteria set forth hereinabove for qualification of the initial
two (2) arbitrators.
          (iii) The three (3) arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Market Rent, and shall notify
Landlord and Tenant thereof.
          (iv) The decision of the majority of the three (3) arbitrators shall
be binding upon Landlord and Tenant.
          (v) If either Landlord or Tenant fails to appoint an arbitrator within
ten (10) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.
          (vi) If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the JAMS (defined in Article 38 below), but subject to the instruction set forth
in this item (d).
          (vii) Each party shall pay the fees and expenses of the arbitrator
appointed by such party and one-half (1/2) of the fees and expenses of the third
arbitrator.
ARTICLE 32 — Right of First Offer
     (a) Landlord hereby grants to the Original Tenant a continuing right of
first offer with respect to any space in the Adjacent Building that becomes
available (the “First Offer Space”). Notwithstanding the foregoing, (i) such
First Offer Right of Tenant shall commence only following the expiration or
earlier termination of (A) any existing lease pertaining to the First Offer
Space, and (B) as to any First Offer Space which is vacant as of the date of
this Lease, the first lease pertaining to any portion of such First Offer Space
entered into by Landlord after the date of this Lease (collectively, the
“Superior Leases”), including any renewal of such existing or future lease,
whether or not such renewal is pursuant to an express written provision in such
lease, and regardless of whether any such renewal is consummated pursuant to a
lease amendment or a new lease, and (ii) such first offer right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to (A) the tenants of the Superior Leases and (B) any
other tenant of the Project and/or Development (the rights described in items
(i) and (ii) above to be known collectively as “Superior Rights” and the holder
thereof a “Superior Rights Holder”). Tenant’s right of first offer shall be on
the terms and conditions set forth in this Article 32. Within fifteen
(15) business days following request from Tenant from time to time (but in no
event more frequently than once in any six (6) month period), Landlord shall
deliver to Tenant notice of the then current status of the Superior Rights.
     (b) Prior to Landlord’s execution of a lease with respect to any of the
First Offer Space, Landlord shall notify Tenant (the “First Offer Notice”) from
time to time when Landlord intends to lease the First Offer Space or any portion
thereof to an unaffiliated third party, provided that no Superior Right Holder
has exercised its Superior Right to lease such space. Pursuant to such First
Offer Notice, Landlord shall offer to lease to Tenant the then available First
Offer Space. The First Offer Notice shall describe the space so offered to
Tenant and shall set forth the “First Offer Rent,” as that term is defined in
Article 32(d) below, and the other economic terms (including the length of the
term of the lease of the First Offer Space, any tenant improvements/tenant
improvement allowances and security deposit) upon which Landlord is
willing to lease such space to Tenant.

-36-



--------------------------------------------------------------------------------



 



     (c) If Tenant wishes to exercise Tenant’s right of first offer with respect
to the space described in the First Offer Notice, then within ten (10) business
days of delivery of the First Offer Notice to Tenant (the “First Offer Exercise
Period”), Tenant shall deliver notice (the “First Offer Exercise Notice”) to
Landlord of Tenant’s election to exercise its right of first offer with respect
to the entire space described in the First Offer Notice on the terms contained
in such notice, provided that Tenant shall have the right in its First Offer
Exercise Notice to lease the First Offer Space but object to the First Offer
Rent as provided in Article 32(d) below. If Tenant does not so notify Landlord
within the ten (10) business day period of such election to exercise its right
of first offer with respect to the entire space described in the First Offer
Notice on such terms and conditions as are set forth therein (except with
respect to any dispute over the First Offer Rent), then Landlord shall be free
to lease the space described in the First Offer Notice to anyone to whom
Landlord desires on any terms Landlord desires in its sole and absolute
discretion, without any obligation to further offer such space to Tenant, and
Tenant shall have no further first offer rights with respect to such First Offer
Space. Tenant must elect to exercise its right of first offer, if at all, with
respect to all of the First Offer Space offered by Landlord to Tenant at any
particular time; provided, however, that if Landlord subsequently decreases the
size of the First Offer Space (i.e., by electing to lease a smaller space),
Tenant’s First Offer Right shall be reinstated as to such smaller First Offer
Space. Landlord may, in its sole and absolute discretion, increase the First
Offer Space from time to time by specifically including additional space in its
First Offer Notice (provided that, until Landlord so includes any additional
space in its First Offer Notice, in its sole and absolute discretion, the First
Offer Space shall remain as-is). Landlord shall have no obligation, express or
implied, to further negotiate with Tenant with respect to the terms relating to
any such First Offer Space; provided, however, that notwithstanding the
foregoing, Tenant’s rights under this Article 32 shall nevertheless remain in
effect with respect to any First Offer Space that subsequently becomes available
for lease again during the Lease Term.
     (d) The Basic Rental payable by Tenant for the First Offer Space (the
“First Offer Rent”) shall be equal to the First Offer Rent set forth in
Landlord’s First Offer Notice, or as otherwise agreed by Landlord and Tenant in
writing, each acting in their sole and absolute discretion. If Tenant has agreed
to lease the First Offer Space but has timely and appropriately objected to the
First Offer Rent in the First Offer Exercise Notice, Landlord and Tenant shall
attempt to agree upon a Market Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant’s delivery of the First Offer Exercise Notice, then the matter shall be
submitted to binding arbitration in accordance with the provisions of
Article 31(d) above, and the parties shall be bound by such determination.
     (e) Tenant shall take the First Offer Space in its “as is” condition;
subject, however, to the terms set forth in the First Offer Notice with respect
to Landlord’s election to construct tenant improvements in the First Offer Space
or provide a tenant improvement allowance therefor (which factors shall be
included in the determination of Market Rent, if Tenant has objected to the
First Offer Rent in the First Offer Exercise Notice and the parties have
submitted to binding arbitration as set forth above. In any event, Landlord
shall cause the Building Systems and Building Structure servicing the First
Offer Space to be in good operating order on the date of Landlord’s delivery of
such space to Tenant.
     (f) If Tenant timely exercises Tenant’s right to lease the First Offer
Space as set forth herein, the applicable First Offer Space shall be added to
this Lease pursuant to the terms hereof and Landlord and Tenant shall within
fifteen (15) days thereafter execute an amendment to this Lease for such First
Offer Space upon the non-economic terms and conditions of this Lease and the
economic terms and conditions as set forth in the First Offer Notice, or as
otherwise agreed by Landlord and Tenant, each acting in their sole and absolute
discretion. Tenant shall commence payment of Rent for the First Offer Space, and
the term of the First Offer Space shall commence upon the date (the “First Offer
Commencement Date”) which is set forth in the First Offer Notice from Landlord.
The term of Tenant’s lease of the First Offer Space shall expire on the date
which is the later of (i) the date which coterminous with the then-applicable
Expiration Date of this Lease or (ii) the last day of the thirty-sixth (36th)
month after the First Offer Commencement Date.
     (g) The rights contained in this Article 32 shall be personal to the
Original Tenant and/or any assignee or sublessee pursuant to a Permitted
Transfer, and may only be exercised by

-37-



--------------------------------------------------------------------------------



 



the Original Tenant and/or any assignee or sublessee pursuant to a Permitted
Transfer (and not any other assignee, sublessee or other transferee of the
Original Tenant’s interest in this Lease) if the Original Tenant and/or any
assignee or sublessee pursuant to a Permitted Transfer occupies all or
substantially all of the Premises. The right of first offer granted herein shall
terminate as to particular First Offer Space upon the failure by Tenant to
exercise its right of first offer with respect to such First Offer Space as
offered by Landlord; provided, however, that notwithstanding the foregoing,
Tenant’s rights under this Article 32 shall nevertheless remain in effect with
respect to any First Offer Space that subsequently becomes available for lease
again during the Lease Term.
     (h) Notwithstanding anything contained herein to the contrary, Tenant shall
not have the right to lease First Offer Space, as provided in this Article 32
with respect to a particular exercise of a right under this Article 32, if, as
of the date of the attempted exercise of any right of first offer by Tenant, or
as of the scheduled date of delivery of such First Offer Space to Tenant, an
Event of Default by Tenant then exists under this Lease, but such loss of a
right under this Article 32 shall relate only to the particular occasion or
occasions where such Event of Default existed (and shall not cause Tenant to
otherwise lose any additional or future rights set forth in this Article 32).
     (i) In the event that Tenant Exercises its right to lease any First Offer
Space and takes occupancy of such First Offer Space, Landlord agrees that it
shall not interrupt or remove the fiber optic connection lines between the
Premises and the Adjacent Building, provided that Landlord shall not be
obligated to establish, maintain, repair, or otherwise enhance such fiber optic
connection lines.
ARTICLE 33 — Right of First Offer to Purchase
     (a) Landlord hereby grants to Tenant a continuing right of first offer to
purchase the Premises (“First Purchase Offer Right”) in accordance with the
following terms and conditions. In the event that Landlord elects to market the
2727 Parcel or the entire Project (the “Property”) for sale to any third party
not affiliated with Landlord, Jaime Sohacheski or Robert A. Flaxman (or their
immediate families) (“Third Party Buyer”), Landlord shall first notify Tenant
thereof (“Sale Offer Notice”). Tenant shall have ten (10) calendar days from the
receipt of Landlord’s Sale Offer Notice in which to notify Landlord by written
notice (“Purchase Interest Notice”) of Tenant’s interest in purchasing the
Property. If Tenant fails to provide its Purchase Interest Notice within said
ten (10) calendar day period, then Tenant shall be deemed to have irrevocably
waived its First Purchase Offer Right. If Tenant timely delivers its Purchase
Interest Notice, then Landlord and Tenant shall thereafter negotiate for a
period of thirty (30) calendar days (“Negotiation Period”) regarding the terms
and conditions relating to a sale of the Real Property by Landlord to Tenant.
During said Negotiation Period, Landlord shall negotiate exclusively with Tenant
regarding the sale of the Property. If (i) Tenant fails to timely deliver to
Landlord its Purchase Interest Notice as provided above, or (ii) Tenant delivers
its Purchase Interest Notice but Landlord and Tenant have not, within the
Negotiation Period, entered into a binding purchase and sale agreement for the
sale of the Property to Tenant, acceptable to Landlord and Tenant, each acting
in their sole and absolute discretion in good faith, then Tenant’s First
Purchase Offer Right as established herein shall be null and void and Landlord
shall be free to market and/or sell the Property to any third party as Landlord
may elect, on terms elected by Landlord in its sole and absolute discretion;
provided, however, that if the proposed economic terms of a sale to a third
parry buyer are substantially more favorable to the buyer than the economic
terms offered to Landlord in writing by Tenant during the Negotiation Period,
Landlord shall re-offer the Property for sale to Tenant in accordance with the
terms of this Article 33 (except that Tenant shall have five (5) days, rather
than ten (10) days, after receiving a Sale Offer Notice to exercise its rights
hereunder with respect to the purchase of the Property). The term “substantially
more favorable terms” shall only mean a purchase price which is less than
ninety-two and one-half percent (92.5%) of the purchase price offered to
Landlord in writing by Tenant during the Negotiation Period.
     (b) The rights contained in this Article 33 shall be personal to the
Original Tenant, and may only be exercised by the Original Tenant (and not any
assignee, sublessee or other transferee of the Original Tenant’s interest in
this Lease) if the Original Tenant occupies the entire Premises as of the date
of the Sale Offer Notice. Tenant shall not have the First Purchase

-38-



--------------------------------------------------------------------------------



 



Offer right as provided in this Article 33 if, as of the date of the Sale Offer
Notice Tenant is in default under this Lease beyond any applicable notice and
cure period.
ARTICLE 34 — Signage/Directory
     Tenant, at Tenant’s sole cost and expense, shall have all of the signage
rights appurtenant to the 2727 Parcel (collectively, “Tenant’s Signage”),
subject to (i) Tenant’s signage specifications attached hereto as Exhibit “E”
(the “Tenant’s Proposed Signage”), (ii) all applicable local governmental laws,
rules, regulations, codes and other approvals, and (iii) the prior approval of
Landlord, which approval shall not be withheld so long as Tenant’s Signage does
not diminish in any manner whatsoever the signage rights available to Landlord
or the occupant of the 2767 Parcel with respect to the 2767 Parcel or the
Project; provided, that if Landlord withholds its approval because its signage
rights would be so diminished, Tenant shall not thereby be deemed to have
forfeited its right to representation, on a pro rata basis, on any signage
rights available to Landlord. Tenant’s Signage shall be personal to the Original
Tenant (and the occupant of the Premises pursuant to a Permitted Transfer) and
may not be assigned to any assignee or sublessee, or any other person or entity
without Landlord’s prior written approval, which approval shall not be
unreasonably withheld. Tenant’s Signage rights exercised by any approved
assignee or sublessee shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld.
     The cost to operate, illuminate, install, remove, maintain, repair, replace
and remove Tenant’s Signage shall be paid for by Tenant; provided, however, that
if pursuant to the foregoing restrictions, Tenant has the right, and elects, to
install a multi-tenant monument sign on the 2727 Parcel on which Tenant and the
occupant of the 2767 Parcel are both represented, then (x) the sign panel for
the 2727 Parcel and 2767 Parcel shall be equal in size, (y) Tenant shall have
the right to be in the top priority position thereon, and (z) Tenant shall pay
fifty percent (50%) of the costs associated with such monument sign, as well as
one hundred percent (100%) of the costs associated with Tenant’s sign panel(s).
Furthermore, at Landlord’s option (but at Tenant’s sole cost and expense),
Tenant shall be separately metered for any electrical costs relating to the
operation and illumination of Tenant’s signage, and the cost of separately
metering any utility usage shall also be paid for by Tenant (or shared equally
with the occupant of the 2767 Parcel, as the case may be, with respect to a
multi-tenant monument sign). Upon the expiration of the Lease Term, or other
earlier termination of this Lease, Tenant shall be responsible for any and all
costs associated with the removal of Tenant’s Signage, including, but not
limited to, the cost to repair and restore the Project to its original
condition, normal wear and tear excepted.
ARTICLE 35 — Rooftop Satellite Rights
     Landlord hereby grants to Tenant the nonexclusive right to occupy a portion
of the roof of the Project, free of charge, as reasonably designated by Landlord
in Landlord’s sole and absolute discretion (hereinafter called the “Rooftop
Premises”) so that Tenant may install, use, operate and maintain its
communications equipment solely for use in connection with the direct operations
of Tenant’s business in the Premises reasonably approved by Landlord (the
“Communications Equipment”) for the purpose of satellite transmission/reception
to or from the Rooftop Premises until the expiration or termination of this
Lease (or as such nonexclusive right is otherwise terminated as provided in this
Article 35) in accordance with the additional following conditions:
     (a) Rooftop Satellite Fees. Tenant shall pay Landlord or Landlord’s agent,
within thirty (30) days after demand therefor, the cost Landlord typically
charges for (i) determining the location of the Communications Equipment and its
associated wiring, (ii) the cost of reviewing Tenant’s plans for installation
and monitoring such installation, (iii) the cost of coordinating and obtaining
any certification as to the continuation of the roof guarantee, and (iv) any
other reasonable, out-of-pocket cost incurred by Landlord resulting from
Tenant’s installation, use, maintenance or removal of the Communications
Equipment.
     (b) Use. The Communications Equipment shall be installed, used, operated
and maintained solely in the Rooftop Premises and solely at the expense of
Tenant. Tenant shall perform the erection and installation of the Communications
Equipment in accordance with an

-39-



--------------------------------------------------------------------------------



 



installation program reasonably approved and supervised by Landlord or
Landlord’s agent, and Tenant shall neither bring the Communications Equipment
nor any associated equipment to the Premises or Rooftop Premises, without first
giving Landlord ten (10) business days’ prior written notice of the date and
time of the planned installation. The Communications Equipment shall in all
cases be installed, used, operated, maintained and removed in compliance with
the following requirements (all as determined by Landlord in its sole and
absolute discretion): (i) the Communications Equipment shall not interfere in
any way with the Project’s existing engineering, window washing or other
maintenance functions or duties; (ii) the Communications Equipment must be
properly secured and installed so as not to be affected by high winds or other
weather elements; (iii) the Communications Equipment must be properly grounded;
(iv) the weight of the Communications Equipment shall not exceed the load limits
of the Project; and (v) in no event shall the Communications Equipment or any
appurtenant wiring or cable interfere with or otherwise adversely affect the
electrical, mechanical, structural, life safety or other building systems of the
Project. Tenant shall bear all costs and expenses in connection with the
installation, use, operation, maintenance and removal of the Communications
Equipment, including all costs relating to the repair of any damage to the roof
or other parts of the Project caused directly or indirectly by any such
installation, use, operation, maintenance or removal, including, without
limitation, water damage or other damage resulting from weather elements, except
to the extent resulting from Landlord’s negligence or willful misconduct. Tenant
may not access the roof of the Project unless accompanied by a representative of
Landlord.
     (c) Installation of Dish. The installation of the Communications Equipment,
excluding any necessary penetration of the roof of the Project, shall be
performed by Tenant’s contractor (as reasonably approved by Landlord) and at
Tenant’s expense, provided such installation is of a nonpenetrating surface
mount only. Tenant may not install the Communications Equipment in a manner
which penetrates the roof membrane of the Project, unless and until Landlord
confirms to Landlord’s reasonable satisfaction that such installation will not
void or impair any then existing roof guarantee or warranty. Tenant shall
reimburse Landlord for all reasonable costs associated with obtaining such
confirmation. If such confirmation is obtained, all work done in connection with
the roof penetration shall be performed by Landlord or Landlord’s agent (at a
reasonably competitive price) at Tenant’s sole cost and expense. The
installation of the Communications Equipment shall not damage the Project or
existing structures thereon or detract from the aesthetics or physical
attractiveness of the Project, as reasonably determined by Landlord. Landlord
may obtain the services of a structural engineer (at a reasonably competitive
price) to design any additional roof supports required to support the
Communications Equipment and to monitor the installation thereof, and Tenant
shall reimburse Landlord, within thirty (30) days after demand therefor, for the
cost of such services and such roof supports. If non-discriminately required by
Landlord, Tenant shall install all screening required by Landlord such that the
Communications Equipment shall not be visible from any portion of the ground
constituting the Common Areas. The Communications Equipment shall remain the
personal property of Tenant and shall be removed by Tenant prior to the
expiration or earlier termination of the Lease, and Tenant shall repair any
damage caused by the removal of the Communications Equipment and its associated
wiring, cables and other components.
     (d) Repair. Tenant may, upon reasonable notice to Landlord and at Tenant’s
own cost, repair, replace, reorient or remove the Communications Equipment or
any portion thereof, or replace it with generally similar equipment, provided
that (i) any new equipment does not weigh substantially more than the
Communications Equipment and can be properly accommodated on the roof of the
Project without placing materially greater demands upon the electrical,
mechanical, structural, life safety or other building systems of the Project;
(ii) Tenant at its cost shall restore the roof of the Project to the condition
in which it was prior to such repair, reorientation, removal or replacement, and
all of such repair, reorientation, removal or replacement shall be performed in
accordance with industry standard engineering practices and by contractors or
other persons reasonably approved by Landlord; and (iii) all plans and designs
of Tenant relating to such repair, reorientation, removal or replacement shall
in any case be subject to the prior written approval of Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed.
     (e) Condition of Rooftop Premises. Tenant hereby agrees that the Rooftop
Premises shall be taken “as is”, “with all faults”, without any representations
and warranties.

-40-



--------------------------------------------------------------------------------



 



Tenant acknowledges that neither Landlord nor any agent nor any employee of
Landlord has made any representations or warranty with respect to the Rooftop
Premises or with respect to the suitability of the same for the conduct of
Tenant’s business.
     (f) Compliance. Tenant will, at all times in connection with the
installation, use, operation and maintenance of the Communications Equipment,
comply with all federal, state and local governmental and quasi-governmental
laws, statutes, codes, rules, ordinances and regulations affecting the
installation, use, operation and maintenance of the Communications Equipment,
including applicable building and fire codes, and will comply with all
requirements of the Federal Aviation Administration and Federal Communications
Commission in respect thereof. Tenant, at Tenant’s own cost, shall be obligated
to secure and obtain and provide Landlord with copies of all required permits,
approvals and licenses for or with respect to the installation or operation of
the Communications Equipment prior to the commencement of any installation
activities hereunder, and Tenant shall be obligated to keep in full force and
effect and renew, as applicable, all required permits, approvals and licenses
required hereunder. The use of the Communications Equipment by Tenant will be
such as to not cause any interference (as defined by the engineering standards
of the Federal Communications Commission) with communication receptions
presently or hereafter located at or about the Project and belonging to or
operated by any parties to whom Landlord has previously granted rights, or
hereafter may grant rights, similar to those granted by this Article 35,
provided that Landlord agrees to take all reasonable measures to ensure that any
similar rights subsequently granted to third parties will not materially
interfere with Tenant’s communication reception from the Communications
Equipment.
     (g) Insurance. During the entire period that the Communications Equipment
is situated in the Rooftop Premises, Tenant agrees to maintain comprehensive
general public liability insurance against all claims for bodily injury, death
and property damage occurring in the area surrounding or in any way related to
the Communications Equipment in the amounts and in accordance with the terms set
forth in Article 14 of this Lease and that all insurance policies shall name any
agent or contractor designated by Landlord as additional insureds. Tenant shall
pay for the cost of any additional insurance or the increase in any premiums
arising solely by reason of the erection or installation and maintenance of the
Communications Equipment.
     (h) Liens. Tenant agrees to that the terms and conditions of Article 10 of
this Lease shall also apply to the Rooftop Premises.
     (i) Relocation. Landlord may, upon twenty (20) days prior written notice to
Tenant, require Tenant to relocate the Communications Equipment to another
location on the roof of the Project, and Tenant shall do so at Landlord’s cost
and expense, provided the substitute location provides comparable reception
(except that Tenant shall be responsible for said relocation costs to the extent
the need to relocate the Communications Equipment results from any damage to the
roof caused by the Communications Equipment).
     (j) Lease Provisions. Tenant agrees that, in addition to the terms and
conditions of this Article 35, Tenant’s obligations, restrictions and
liabilities (but not rights) set forth in this Lease shall also apply to the
Rooftop Premises.
ARTICLE 36 — Standard for Conduct and Consent
     Notwithstanding anything to the contrary contained in the Lease, except to
the extent this Lease provides that Landlord’s or Tenant’s approval or consent
may be given or withheld in such party’s “sole” or “absolute” discretion, any
time the consent of Landlord or Tenant is required, such consent shall not be
unreasonably withheld, conditioned or delayed. Except as otherwise provided in
this Lease, whenever this Lease grants Landlord or Tenant the right to take
action, exercise discretion, establish rules and regulations or make allocations
or other determinations, Landlord and Tenant shall act reasonably and in good
faith.
ARTICLE 37 — Option to Terminate.
     Tenant shall have the one-time right to terminate this Lease (the “Early
Termination Right”) effective as of the date which is two (2) years prior to the
scheduled Expiration Date of

-41-



--------------------------------------------------------------------------------



 



this Lease in accordance with the provisions of this Article 37 (the “Early
Termination Date”). Tenant shall have the right, by written notice to Landlord
(the “Early Termination Notice”), to cause the Lease Term to expire as of the
Early Termination Date; provided, however, that such Early Termination Notice,
to be effective, (i) must be delivered at least twelve (12) months (but not more
than eighteen (18) months) prior to the scheduled Expiration Date and (ii) must
be accompanied by a payment to Landlord equal to Nine Hundred Eighty-Two
Thousand Eight Hundred Fifty and No/100 Dollars ($982,850.00) (the “Early
Termination Payment”). If (i) Tenant fails to timely deliver to Landlord the
Early Termination Notice as provided above or (ii) Tenant fails to deliver to
Landlord, concurrently with its Early Termination Notice, the Early Termination
Payment required above, then Tenant’s Early Termination Right as established
herein shall be null and void and of no further force or effect. Notwithstanding
anything to the contrary set forth herein, the parties agree that
(i) notwithstanding such Early Termination Right, any and all obligations of
Tenant occurring prior to the Early Termination Date shall survive such the
Early Termination Date, and (ii) the Early Termination Payment referenced in
this Article 37 shall not restrict or limit in any manner whatsoever Landlord’s
rights and remedies hereunder, at law or in equity, in the event of an Event of
Default by Tenant.

-42-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.

                             
 
                            “TENANT”       “LANDLORD”    
 
                            FREMONT INVESTMENT & LOAN,
a California industrial bank       CROWN BREA ASSOCIATES, LLC,
a Delaware limited liability company    
 
                            By:   /s/ RAYMOND G. MEYERS       By:   CRD
VENTURES, LLC,     
 
  Name:
Title:   RAYMOND G. MEYERS
Vice President           a California limited liability company     
 
                                      By:   /s/ Robert A. Flaxman     
 
                Name:   Robert A. Flaxman     
 
                Title:   Member    

-43-